Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 1 of 172




                      EXHIBIT 0
         Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 2 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Sarah Kolinovsky
ABC News
1717 Desales St. N.W.
Washington, D.C. 20036
kolis001.137461@mail.ifoia.org

Dear Ms. Kolinovsky:

This letter is the further response to your Freedom of Information Act (“FOIA”) request no. SBA-
2020-0000586. We previously responded on May 2, 2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4 protects
“trade secrets and commercial or financial information obtained from a person [that is] privileged
or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy and confidential, proprietary, and commercially sensitive business
information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                       Office of Hearings and Appeals
                       Attention: Oreoluwa Fashola, FOIA Officer
                       409 3rd Avenue, SW – 8th Floor
                       Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                       Office of Government Information Services
                       National Archives and Records Administration
                       8601 Adelphi Road--OGIS
                       College Park, MD 20740-6001
                       ogis@nara.gov
                       ogis.archives.gov
                       202-741-5770
                       877-684-6448
                                                                                         SBA_000138
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 3 of 172




             Sincerely,

             /s/ William J. Briggs
             William J. Briggs
             Deputy Assistant Attorney for Capital Access
             Office of Capital Access
             U.S. Small Business Administration




                                                             SBA_000139
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 4 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Reese Dunklin
Associated Press
4851 LBJ Freeway
Ste. 300
Dallas, TX 75244
reesedunklin@yahoo.com

Dear Mr. Dunklin:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-000594 and SBA-2020-000882. We previously responded on April 20 and June 5,
2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4 protects
“trade secrets and commercial or financial information obtained from a person [that is] privileged
or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns about
personal privacy and confidential, proprietary, and commercially sensitive business information is
being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Government Information Services
                      National Archives and Records Administration
                      8601 Adelphi Road--OGIS
                      College Park, MD 20740-6001
                      ogis@nara.gov
                      ogis.archives.gov
                      202-741-5770
                                                                                          SBA_000140
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 5 of 172




                                  877-684-6448

             Sincerely,

             /s/ William J. Briggs
             William J. Briggs
             Deputy Assistant Attorney for Capital Access
             Office of Capital Access
             U.S. Small Business Administration




                                                             SBA_000141
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 6 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Zachary R. Mider
Bloomberg News
101 New York Ave NW,
Washington, D.C. 20005
zmider1@bloomberg.net

Dear Mr. Mider:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests
 nos. SBA-2020-000555, 557, 622, 620, 910, 911, 995, 1018, and 1019. We previously
responded on April 20, April 21, April 23, May 4, and May 6, 2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp. The data on Economic Injury Disaster
Loans (“EIDL”) and emergency grants will be provided on July 22, 2020.

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4
protects “trade secrets and commercial or financial information obtained from a person [that is]
privileged or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6
protects information when the disclosure of such information “would constitute a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates
concerns about personal privacy and confidential, proprietary, and commercially sensitive
business information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Government Information Services
                      National Archives and Records Administration
                      8601 Adelphi Road--OGIS
                      College Park, MD 20740-6001
                      ogis@nara.gov
                      ogis.archives.gov
                      202-741-5770
                                                                                           SBA_000142
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 7 of 172




                                  877-684-6448

             Sincerely,

             /s/ William J. Briggs
             William J. Briggs
             Deputy Assistant Attorney for Capital Access
             Office of Capital Access
             U.S. Small Business Administration




                                                             SBA_000143
         Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 8 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Aaron Glantz
Center for Investigative Reporting
630 Head Street
San Francisco, CA 94132
aglantz@revealnews.org

Dear Mr. Glantz:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000828 and SBA-2020-000830. We previously responded on April 27, 2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp. The data on Economic Injury Disaster
Loans (“EIDL”) and emergency grants will be provided on July 22, 2020.

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4
protects “trade secrets and commercial or financial information obtained from a person [that is]
privileged or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6
protects information when the disclosure of such information “would constitute a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates
concerns about personal privacy and confidential, proprietary, and commercially sensitive
business information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
                                                                                         SBA_000144
         Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 9 of 172




Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/ William J. Briggs
William J. Briggs
Deputy Assistant Attorney for Capital Access
Office of Capital Access
U.S. Small Business Administration




                                                                                    SBA_000145
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 10 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Sergio Hernandez
CNN
30 Hudson Yards
18S04-D
New York, N.Y. 10001
sergio.hernandez@cnn.com

Dear Mr. Hernandez:

This letter is the further response to your Freedom of Information Act (“FOIA”) request no. SBA-
2020-0000626. We previously responded on April 22, 2020.

The data on Economic Injury Disaster Loans (“EIDL”) and emergency grants will be provided on
July 22, 2020.

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4
protects “trade secrets and commercial or financial information obtained from a person [that is]
privileged or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6
protects information when the disclosure of such information “would constitute a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates
concerns about personal privacy and confidential, proprietary, and commercially sensitive
business information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
                                                                                         SBA_000146
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 11 of 172




Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/ William J. Briggs
William J. Briggs
Deputy Assistant Attorney for Capital Access
Office of Capital Access
U.S. Small Business Administration




                                                                                    SBA_000147
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 12 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Rolfe Winkler
Wall Street Journal
85 Oak Road
Orinda, CA 94563
rolfe.winkler@wsj.com

Dear Mr. Winkler:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000580, 666, 950, 1060, 1071, 1072, and 1088. We previously responded on April
20, June 4, June 17, and May 6, 2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4 protects
“trade secrets and commercial or financial information obtained from a person [that is] privileged
or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy and confidential, proprietary, and commercially sensitive business
information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Government Information Services
                      National Archives and Records Administration
                      8601 Adelphi Road--OGIS
                      College Park, MD 20740-6001
                      ogis@nara.gov
                      ogis.archives.gov
                      202-741-5770
                      877-684-6448
                                                                                          SBA_000148
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 13 of 172




             Sincerely,

             /s/ William J. Briggs
             William J. Briggs
             Deputy Assistant Attorney for Capital Access
             Office of Capital Access
             U.S. Small Business Administration




                                                              SBA_000149
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 14 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Richard Gardella
NBC News
4001 Nebraska Ave., N.W.
Washington, D.C. 20016
rich.gardella@nbcuni.com

Dear Mr. Gardella:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000658, 660, and 1029. We previously responded to SBA-2020-0000658 May 2,
2020. 660 on April 22, 2020, and 1029 on May 6, 2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp. The data on Economic Injury Disaster
Loans (“EIDL”) and emergency grants will be provided on July 22, 2020.

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4
protects “trade secrets and commercial or financial information obtained from a person [that is]
privileged or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6
protects information when the disclosure of such information “would constitute a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates
concerns about personal privacy and confidential, proprietary, and commercially sensitive
business information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
                                                                                         SBA_000150
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 15 of 172




Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/ William J. Briggs
William J. Briggs
Deputy Assistant Attorney for Capital Access
Office of Capital Access
U.S. Small Business Administration




                                                                                    SBA_000151
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 16 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Mark Walker
New York Times
1627 I Street N.W.
Washington, D.C. 20006
mark.walker@nytimes.com

Dear Mr. Walker:

This letter is the further response to your Freedom of Information Act (“FOIA”) request no. SBA-
2020-000982. We previously responded on June 8, 2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4 protects
“trade secrets and commercial or financial information obtained from a person [that is] privileged
or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy and confidential, proprietary, and commercially sensitive business
information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Government Information Services
                      National Archives and Records Administration
                      8601 Adelphi Road--OGIS
                      College Park, MD 20740-6001
                      ogis@nara.gov
                      ogis.archives.gov
                      202-741-5770
                      877-684-6448
                                                                                         SBA_000152
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 17 of 172




             Sincerely,

             /s/ William J. Briggs
             William J. Briggs
             Deputy Assistant Attorney for Capital Access
             Office of Capital Access
             U.S. Small Business Administration




                                                              SBA_000153
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 18 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Matthew Kish
Portland Business Journal
851 SW Sixth Ave., Ste. 500
Portland, OR 97204
mkish@bizjournals.com

Dear Mr. Kish:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-000628 and SBA-2020-000630. We previously responded on April 27, 2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp. The data on Economic Injury Disaster
Loans (“EIDL”) and emergency grants will be provided on July 22, 2020.

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4
protects “trade secrets and commercial or financial information obtained from a person [that is]
privileged or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6
protects information when the disclosure of such information “would constitute a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates
concerns about personal privacy and confidential, proprietary, and commercially sensitive
business information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
                                                                                         SBA_000154
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 19 of 172




Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/ William J. Briggs
William J. Briggs
Deputy Assistant Attorney for Capital Access
Office of Capital Access
U.S. Small Business Administration




                                                                                    SBA_000155
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 20 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Paul Kiel
ProPublica
155 Avenue of the Americas
13th Floor
New York, N.Y. 10013
paul.kiel@propublica.org

Dear Mr. Kiel:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000914 and SBA-2020-0001043. We previously responded to SBA-2020-0000914
on May 4, 2020.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp. The data on Economic Injury Disaster
Loans (“EIDL”) and emergency grants will be provided on July 22, 2020.

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4
protects “trade secrets and commercial or financial information obtained from a person [that is]
privileged or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 C; Appendix 3. Exemption 6
protects information when the disclosure of such information “would constitute a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates
concerns about personal privacy and confidential, proprietary, and commercially sensitive
business information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416
                                                                                        SBA_000156
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 21 of 172




If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/ William J. Briggs
William J. Briggs
Deputy Assistant Attorney for Capital Access
Office of Capital Access
U.S. Small Business Administration




                                                                                     SBA_000157
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 22 of 172


                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF CAPITAL ACCESS

July 13, 2020

Nate Jones
The Washington Post
1301 K Street, N.W.
Washington, D.C. 20071
Nate.Jones@washpost.com

Dear Mr. Jones:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000946 and SBA-2020-000947. We previously responded to these requests on June
15, and June 12, 2020 respectively.

We are providing you with data on Paycheck Protection Program (“PPP”) loans. The information
can be found at the following link: www.sba.gov/ppp. The data on Economic Injury Disaster
Loans (“EIDL”) and emergency grants will be provided on July 22, 2020.

Portions of the data are being withheld pursuant to FOIA Exemptions 4 and 6. Exemption 4
protects “trade secrets and commercial or financial information obtained from a person [that is]
privileged or confidential.” 5 U.S.C. § 552(b)(4); SBA SOP 40 03 3; Appendix C. Exemption 6
protects information when the disclosure of such information “would constitute a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates
concerns about personal privacy and confidential, proprietary, and commercially sensitive
business information is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (OGIS), the Federal FOIA
                                                                                         SBA_000158
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 23 of 172




Ombudsman’s office, offers mediation services to help resolve disputes between FOIA requesters
and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/ William J. Briggs
William J. Briggs
Deputy Assistant Attorney for Capital Access
Office of Capital Access
U.S. Small Business Administration




                                                                                    SBA_000159
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 24 of 172




                       EXHIBIT 1
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 25 of 172




                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

July 20, 2020

Zachary R. Mider
Bloomberg News
101 New York Ave NW,
Washington, D.C. 20005
zmider1@bloomberg.net

Dear Mr. Mider:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests
 nos. SBA-2020-000555, 557, 622, 620, 910, 911, 995, 1018, and 1019. We previously
responded on April 20, April 21, April 23, May 4, and May 6, 2020 and July 13, 2020.

In accordance with our July 13, 2020 response, we are providing you with data on the Economic
Injury Disaster Loans (“EIDL”) and emergency grants. The information can be found at the
following link: https://www.sba.gov/funding-programs/loans/coronavirus-relief-
options/economic-injury-disaster-loan#section-header-5

Portions of the data, which consist of the names and addresses of sole proprietorships and
independent contractors are being withheld pursuant to FOIA Exemption 6. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416




                                                                                        SBA_000160
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 26 of 172




If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/
James E. Rivera
Associate Administrator
for Disaster Assistance




                                                                                     SBA_000161
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 27 of 172




                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

July 20, 2020

Aaron Glantz
Center for Investigative Reporting
630 Head Street
San Francisco, CA 94132
aglantz@revealnews.org

Dear Mr. Glantz:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000828 and SBA-2020-000830. We previously responded on April 27, 2020 and
again on July 13, 2020.

In accordance with our July 13, 2020 response, we are providing you with data on the Economic
Injury Disaster Loans (“EIDL”) and emergency grants. The information can be found at the
following link: https://www.sba.gov/funding-programs/loans/coronavirus-relief-
options/economic-injury-disaster-loan#section-header-5

Portions of the data, which consist of the names and addresses of sole proprietorships and
independent contractors are being withheld pursuant to FOIA Exemption 6. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416




                                                                                        SBA_000162
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 28 of 172




If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/
James E. Rivera
Associate Administrator
for Disaster Assistance




                                                                                     SBA_000163
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 29 of 172




                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

July 20, 2020

Sergio Hernandez
CNN
30 Hudson Yards
18S04-D
New York, N.Y. 10001
sergio.hernandez@cnn.com

Dear Mr. Hernandez:

This letter is the further response to your Freedom of Information Act (“FOIA”) request no. SBA-
2020-0000626. We previously responded on April 22, 2020, and July 13, 2020.

In accordance with our July 13, 2020 response, we are providing you with data on the Economic
Injury Disaster Loans (“EIDL”) and emergency grants. The information can be found at the
following link: https://www.sba.gov/funding-programs/loans/coronavirus-relief-
options/economic-injury-disaster-loan#section-header-5

Portions of the data, which consist of the names and addresses of sole proprietorships and
independent contractors are being withheld pursuant to FOIA Exemption 6. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416




                                                                                        SBA_000164
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 30 of 172




If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/
James E. Rivera
Associate Administrator
for Disaster Assistance




                                                                                     SBA_000165
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 31 of 172




                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

July 20, 2020

Richard Gardella
NBC News
4001 Nebraska Ave., N.W.
Washington, D.C. 20016
rich.gardella@nbcuni.com

Dear Mr. Gardella:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000658, 660, and 1029. We previously responded to SBA-2020-0000658 May 2,
2020. 660 on April 22, 2020, and 1029 on May 6, 2020, and to all again on July 13, 2020.

In accordance with our July 13, 2020 response, we are providing you with data on the Economic
Injury Disaster Loans (“EIDL”) and emergency grants. The information can be found at the
following link: https://www.sba.gov/funding-programs/loans/coronavirus-relief-
options/economic-injury-disaster-loan#section-header-5

Portions of the data, which consist of the names and addresses of sole proprietorships and
independent contractors are being withheld pursuant to FOIA Exemption 6. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416




                                                                                        SBA_000166
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 32 of 172




If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/
James E. Rivera
Associate Administrator
for Disaster Assistance




                                                                                     SBA_000167
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 33 of 172




                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

July 20, 2020

Matthew Kish
Portland Business Journal
851 SW Sixth Ave., Ste. 500
Portland, OR 97204
mkish@bizjournals.com

Dear Mr. Kish:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-000628 and SBA-2020-000630. We previously responded on April 27, 2020 and July
13, 2020.

In accordance with our July 13, 2020 response, we are providing you with data on the Economic
Injury Disaster Loans (“EIDL”) and emergency grants. The information can be found at the
following link: https://www.sba.gov/funding-programs/loans/coronavirus-relief-
options/economic-injury-disaster-loan#section-header-5

Portions of the data, which consist of the names and addresses of sole proprietorships and
independent contractors are being withheld pursuant to FOIA Exemption 6. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416




                                                                                        SBA_000168
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 34 of 172




If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/
James E. Rivera
Associate Administrator
for Disaster Assistance




                                                                                     SBA_000169
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 35 of 172




                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

July 20, 2020

Paul Kiel
ProPublica
155 Avenue of the Americas
13th Floor
New York, N.Y. 10013
paul.kiel@propublica.org

Dear Mr. Kiel:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000914 and SBA-2020-0001043. We previously responded to SBA-2020-0000914
on May 4, 2020 and responded to both requests on July 13, 2020.

In accordance with our July 13, 2020 response, we are providing you with data on the Economic
Injury Disaster Loans (“EIDL”) and emergency grants. The information can be found at the
following link: https://www.sba.gov/funding-programs/loans/coronavirus-relief-
options/economic-injury-disaster-loan#section-header-5

Portions of the data, which consist of the names and addresses of sole proprietorships and
independent contractors are being withheld pursuant to FOIA Exemption 6. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416




                                                                                        SBA_000170
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 36 of 172




If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/
James E. Rivera
Associate Administrator
for Disaster Assistance




                                                                                     SBA_000171
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 37 of 172




                         U.S. SMALL BUSINESS ADMINISTRATION
                                     WASHINGTON, DC 20416




OFFICE OF DISASTER ASSISTANCE

July 20, 2020

Nate Jones
The Washington Post
1301 K Street, N.W.
Washington, D.C. 20071
Nate.Jones@washpost.com

Dear Mr. Jones:

This letter is the further response to your Freedom of Information Act (“FOIA”) requests nos.
SBA-2020-0000946 and SBA-2020-000947. We previously responded to these requests on June
15, and June 12, 2020 respectively and again on July 13, 2020.

In accordance with our July 13, 2020 response, we are providing you with data on the Economic
Injury Disaster Loans (“EIDL”) and emergency grants. The information can be found at the
following link: https://www.sba.gov/funding-programs/loans/coronavirus-relief-
options/economic-injury-disaster-loan#section-header-5

Portions of the data, which consist of the names and addresses of sole proprietorships and
independent contractors are being withheld pursuant to FOIA Exemption 6. Exemption 6 protects
information when the disclosure of such information “would constitute a clearly unwarranted
invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Loan-level data that implicates concerns
about personal privacy is being withheld.

If you are dissatisfied with the Agency’s decision, you may file an administrative appeal within 90
days of the date of this letter to:

                      Office of Hearings and Appeals
                      Attention: Oreoluwa Fashola, FOIA Officer
                      409 3rd Avenue, SW – 8th Floor
                      Washington, DC 20416




                                                                                        SBA_000172
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 38 of 172




If you are unable to resolve your FOIA dispute through our FOIA Public Liaison in the Office of
Hearings and Appeals, the Office of Government Information Services (“OGIS”), the Federal
FOIA Ombudsman’s office, offers mediation services to help resolve disputes between FOIA
requesters and Federal agencies. The contact information for OGIS is:

                     Office of Government Information Services
                     National Archives and Records Administration
                     8601 Adelphi Road--OGIS
                     College Park, MD 20740-6001
                     ogis@nara.gov
                     ogis.archives.gov
                     202-741-5770
                     877-684-6448

Sincerely,

/s/
James E. Rivera
Associate Administrator
for Disaster Assistance




                                                                                     SBA_000173
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 39 of 172




                       EXHIBIT 3
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 40 of 172


From:              Briggs, William J.
To:                Briggs, William J.
Subject:           SBA and Treasury Announce Release of Paycheck Protection Program Loan Data
Date:              Monday, July 6, 2020 11:36:52 AM
Attachments:       PPP loan data key things to keep in mind - FINAL .pdf
                   PPP Results - FINAL.pdf
                   image003.png




        NEWS RELEASE
PRESS OFFICE
Release Date: July 6, 2020                     Contact: Press_Office@sba.gov, (202) 205-7036
Release Number: 20-54                          Follow us on Twitter, Facebook, Blogs & Instagram

                      SBA and Treasury Announce Release of
                      Paycheck Protection Program Loan Data
WASHINGTON—The U.S. Small Business Administration, in consultation with the Treasury
Department, today announced it was releasing detailed loan-level data regarding the loans
made under the Paycheck Protection Program (PPP). This disclosure covers each of the 4.9
million PPP loans that have been made.

“The PPP is providing much-needed relief to millions of American small businesses, supporting
more than 51 million jobs and over 80 percent of all small business employees, who are the
drivers of economic growth in our country,” said Secretary Steven T. Mnuchin. “We are
particularly pleased that 27% of the program’s reach in low and moderate income communities
which is in proportion to percentage of population in these areas. The average loan size is
approximately $100,000, demonstrating that the program is serving the smallest of businesses,”
he continued. “Today’s release of loan data strikes the appropriate balance of providing the
American people with transparency, while protecting sensitive payroll and personal income
information of small businesses, sole proprietors, and independent contractors.”

“The PPP is an indisputable success for small businesses, especially to the communities in
which these employers serve as the main job creators,” said Administrator Jovita Carranza. “In
three months, this Administration was able to act quickly to get funding into the hands of those
who faced enormous obstacles as a result of the pandemic. Today’s data shows that small
businesses of all types and across all industries benefited from this unprecedented program.
The jobs numbers released last week reinforce that PPP is working by keeping employees on
payroll and sustaining millions of small businesses through this time.”

Today’s release includes loan-level data, including business names, addresses, NAICS codes,
zip codes, business type, demographic data, non-profit information, name of lender, jobs
supported, and loan amount ranges as follows:

   •           $150,000-350,000
   •           $350,000-1 million
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 41 of 172




   •       $1-2 million
   •       $2-5 million
   •       $5-10 million

These categories account for nearly 75 percent of the loan dollars approved. For all loans
below $150,000, SBA is releasing all of the above information except for business names and
addresses.

The data release also includes overall statistics regarding dollars lent per state, loan amounts,
top lenders, and distribution by industry. The loans have reached diverse communities
proportionally, across all income levels and demographics.

In addition, the data provides information regarding the sizes of participating lenders and
participation by community development financial institutions, minority depository
institutions, Farm Credit System institutions, fintechs and other nonbanks, and other types of
lenders. It further contains data showing the reach of the program in underserved
communities, rural communities, historically underutilized business zones (HUBZones), and
participation by religious, grantmaking, civil, professional, and other similar organizations.

Click here to view the data.



                                               ###

About the U.S. Small Business Administration
The U.S. Small Business Administration makes the American dream of business ownership a
reality. As the only go-to resource and voice for small businesses backed by the strength of the
federal government, the SBA empowers entrepreneurs and small business owners with the
resources and support they need to start, grow or expand their businesses, or recover from a
declared disaster. It delivers services through an extensive network of SBA field offices and
partnerships with public and private organizations. To learn more, visit www.sba.gov.
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 42 of 172




                       EXHIBIT 4
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 43 of 172




SBA                                              SOP 40 03 4




 Disclosure of Information




                      Freedom of Information/Privacy Acts Office

                      U.S. Small Business Administration
          Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 44 of 172




                                    SMALL BUSINESS ADMINISTRATION
                                    STANDARD OPERATING PROCEDURE
                                                   National


  SUBJECT:                                                      S.O.P.                                           REV.
  Disclosure of Information                                    SECTION                       NO.
                                                                 40                          03                   4




INTRODUCTION

  1.   Purpose: To establish SBA procedures and guidelines for Disclosure of Information.

  2.   Personnel Concerned: All SBA personnel.

  3.   Directives Canceled: SOP 40 03 3 dated 8/4/2004.

  4.   Originator: Freedom of Information/Privacy Acts Office, Office of Hearings and Appeals.




                                                                                    EFFECTIVE DATE
  AUTHORIZED BY:                                                                    May 12, 2018

  Delorice P. Ford
                                                                                    PAGE
  Assistant Administrator
                                                                                      2
   for Hearings and Appeals

                                                                     Federal Recycling Program   Printed on Recycled Paper
SBA Form 989 (5-90) Ref: SOP 00 23

This form was electronically produced by Elite Federal Forms, Inc.
           Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 45 of 172

                                                                                  40 03 4




                                      Table of Contents


I.    PURPOSE                                                                          4

II.   SCOPE                                                                            4

III. AUTHORITY AND REFERENCES                                                          4

IV. FUNCTIONAL RESPONSIBILITIES                                                        5

      A.     The Agency Chief FOIA Officer                                             5
      B.     The Chief, Freedom of Information/Privacy Acts (FOI/PA) Office            5
      C.     FOIA Public Liaisons                                                      6
      D.     FOIA Requester Service Center Staff (FOIA Contacts)                       6
      E.     The Office of General Counsel                                             6
      F.     Management Board Members, Program Directors, Regional
                Administrators, District Directors, and Disaster Area Directors        7

V.    POLICY                                                                           8

      A.     Information that is Considered Public                                     8
      B.     FOIA Requests                                                             9
      C.     FOIA Fees                                                                17
      D.     Information Protected under each FOIA Exemption – In Detail              21
      E.     Predisclosure Notification                                               32
      F.     General Concepts                                                         34
      G.     Special Situations                                                       38


APPENDIX A. REPORTS                                                                   42
APPENDIX B. SAMPLE LANGUAGE FOR FOIA LETTERS                                          42
APPENDIX C. LISTS OF INFORMATION                                                      54
APPENDIX D. FEE WAIVER GUIDELINES                                                     56




Effective Date: May 12, 2018                                                        Page 3
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 46 of 172

                                                                                         40 03 4



                               U.S. Small Business Administration
                                    Disclosure of Information



                                         I. PURPOSE


This SOP provides SBA employees with instructions and guidance for carrying out their
responsibilities under the Freedom of Information Act (FOIA). The FOIA is a federal disclosure
statute requiring Federal agencies to disclose to "any person" all records within its possession,
except for information protected by a FOIA exemption.




                                          II. SCOPE


This SOP applies to all SBA employees under the FOIA.




                            III. AUTHORITY AND REFERENCES


A.     Freedom of Information Act, 5 U.S.C. § 552, as amended

B.     The Privacy Act, 5 U.S.C. § 552a, as amended

C.     Executive Order 12600

D.     13 C.F.R. part 102




Effective Date: May 12, 2018                                                                Page 4
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 47 of 172

                                                                                           40 03 4


                          IV. FUNCTIONAL RESPONSIBILITIES


A.     The Agency Chief FOIA Officer

       1.      Has agency-wide responsibility for efficient and appropriate compliance with the
               Act;

       2.      Monitors implementation of the Act throughout the agency and keeps the head of
               the agency, the chief legal officer, and the Attorney General appropriately
               informed of the agency's performance in implementing this section;

       3.      Recommends to the head of the agency such adjustments to agency practices,
               policies, personnel, and funding as may be necessary to improve its
               implementation of this section;

       4.      Reviews and reports to the Attorney General, through the head of the agency, at
               such times and in such formats as the Attorney General may direct, on the
               agency's performance on implementing this section;

       5.      Designates one or more FOIA Public Liaisons.


B.     The Chief, Freedom of Information/Privacy Acts (FOI/PA) Office

       1.      Maintains administrative control of agency activities in implementing the law;

       2.      Decides all administrative appeals involving the nondisclosure of requested
               information and/or the refusal to waive fees;

       3.      Prepares and electronically posts the Annual FOIA Report to the Attorney
               General on or before February 1 for the previous fiscal year;

       4.      Prepares and electronically posts for the Chief FOIA Officer, the Chief FOIA
               Officer Report to the Department of Justice (DOJ);

       5.      Prepares and electronically posts quarterly FOIA Activity Reports as instructed by
               DOJ;

       6.      Provides technical guidance on FOIA's substantive and procedural requirements
               to all SBA offices;

       7.      Establishes and maintains an electronic reading room for on-line access;




Effective Date: May 12, 2018                                                                    Page 5
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 48 of 172

                                                                                         40 03 4


       8.      Determines which records are the subject of frequent requests and assists the
               office with custody of those records in making them electronically available after
               consulting with the appropriate stakeholders;

       9.      Ensures that all FOIA contacts have access to and receive training for using the
               FOIA Case Tracking System;

       10.     Educates all agency offices on their FOIA implementation responsibilities; and

       11.     Ensures and monitors agency employees' compliance with the Mandatory Annual
               Online FOIA Training.


C.     FOIA Public Liaisons

       1.      Report to the Agency Chief FOIA Officer and shall serve as supervisory officials
               to whom a requester can raise concerns about the service the requester has
               received following an initial response from the FOIA Requester Service Center
               Staff;

       2.      Are responsible for assisting and reducing delays, increasing transparency,
               understanding the status of requests and assisting in dispute resolution.


D.     FOIA Requester Service Center Staff (FOIA Contacts)

       1.      Designated point of contact assigned by the program office that works with the
               FOI/PA Office.

       2.      Responsible for coordinating the search, review, and initial determination of
               release of records within their office.

       3.      Serve as the contact for requesters when they have questions, or are seeking
               information about the status of their request;

       4.      Take mandatory FOIA training and maintain association with the FOI/PA Office
               to ensure that their FOIA implementation is current; and

       5.      Enter and update cases in the FOIA Case Tracking System.




Effective Date: May 12, 2018                                                                   Page 6
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 49 of 172

                                                                                           40 03 4


E.     The Office of General Counsel

       1.      Maintains liaison with the Department of Justice with respect to litigation;

       2.      Provides legal advice when requested by the FOI/PA Office or any other agency
               office;

       3.      Assures that regulations published in the Federal Register are current and legally
               sufficient;

       4.      Makes available to the public opinions, orders, and other materials within the
               General Counsel's functional area of responsibility; and

       5.      Reviews any requests or demands seeking SBA personnel to appear or testify in
               any civil manner before any court, committee or other administrative body.


F.     Management Board Members, Program Directors, Regional Administrators,
       District Directors, and Disaster Area Directors

       1.      Maintain facilities for public access to the Agency materials identified below;

       2.      Make information readily available to the public, including how to obtain
               information by mail;

       3.      Designate an official (outside of Headquarters it is usually Counsel) who will act
               as the FOIA Public Liaison and a FOIA Requester Service Center Staff who will
               be responsible for processing all FOIA requests, tracking and maintaining
               statistics of FOI/PA activity in the FOIA Case Tracking System, and who will act
               as a point of contact to the FOI/PA Office;

       4.      Provide information as required by the provisions of the FOIA;

       5.      Provide training to individuals responsible for processing FOIA requests, and

       6.      Ensure that all employees under their supervision complete the Mandatory Annual
               Online FOIA Training.




Effective Date: May 12, 2018                                                                  Page 7
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 50 of 172

                                                                                           40 03 4


                                          V. POLICY


It is SBA's policy that agency records requested under FOIA will be compiled, reviewed and
released as promptly as possible, consistent with Federal law and policy.

A.     Information that is Considered Public

       The following is available for public inspection in electronic format through SBA's
       website at www.sba.gov/:

       1.      List of Headquarters and field offices where the public may make requests or
               obtain information;

       2.      All formal and informal procedures;

       3.      Rules of procedure, descriptions of available forms, locations where forms can be
               obtained;

       4.      Statutory rules;

       5.      Each amendment, revision, or repeal of the foregoing;

       6.      Final opinions rendered in the adjudication of administrative cases; specific
               agency policy statements; and administrative staff manuals that affect the public;
               and

       7.      Records processed and disclosed in response to FOIA requests that, because of
               their subject matter, the Agency determines have become or are likely to become
               the subject of subsequent requests.

       8.      Records that have been requested and disclosed three or more times.

       9.      Title 13 of the Code of Federal Regulations (CFR), Chapter 1, at Part 102, sets forth
               SBA's regulations for Disclosure of Information. The CFR is a codification of the
               general and permanent rules published in the Federal Register. The Superintendent
               of Documents, U.S. Government Printing Office, Washington, DC 20402 sells Title
               13, and it is available for inspection and copying at local SBA offices and public
               libraries. In addition, all SBA Regulations can be accessed electronically at
               www.sba.gov.

       10.     Requesters may visit the FOIA Home Page (www.sba.gov/foia) on SBA's website
               to obtain a wide range of information such as: reports, including the Annual
               FOIA Report; regulations, laws, Standard Operating Procedures, forms, Agency
               credit cardholders; studies; statistics; loan information; publications; and records
               listed in A. of this section.



Effective Date: May 12, 2018                                                                 Page 8
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 51 of 172

                                                                                           40 03 4


B.     FOIA Requests

       1.      FOIA Requesters

               a.      Any "person" can make a FOIA request. The FOIA defines a person as an
                       individual (including foreign citizens), a partnership, a corporation, an
                       association, and a foreign or domestic (state or local) government.

               b.      Any Federal agency or a "fugitive from justice" is excluded from the
                       definition of "person" and cannot make a FOIA request.

       2.      Requirements for a Proper FOIA Request

               All FOIA requests must:

               a.      Be in writing (includes postal mail, email and facsimile).

               b.      "Reasonably describe" the information requested so that the processing
                       office can locate the requested record with a reasonable amount of effort.
                       A request that does not meet this requirement may require the responding
                       office to suggest reformulation to the requester. Do not construe a request
                       so narrowly that you deny information you know exists in a form slightly
                       different from that requested.

               c.      State a willingness to pay applicable processing fees, unless a fee waiver
                       is requested.

               d.      Be sent to the office where the records are located or to the FOI/PA Office
                       for referral when the records' location is unknown or where the records are
                       in multiple locations. You must advise the requester that you referred the
                       request and provide appropriate contact information and update the FOIA
                       Case Tracking System.

       3.      Who Should Process a FOIA Request?

               a.      The SBA office(s) having custody of requested records is responsible for
                       processing a FOIA request and making disclosure determinations. The
                       FOI/PA Office will refer all initial requests it receives to the appropriate
                       program and/or field office(s).

               b.      If the records involve another office, either a referral should be made to
                       that office for initial FOIA disclosure determination and direct response to
                       the requester or that office should concur with any proposed disclosure
                       determinations. Refer all requests for Office of Inspector General (OIG)
                       records to the OIG Office of Counsel.




Effective Date: May 12, 2018                                                                  Page 9
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 52 of 172

                                                                                           40 03 4


               c.      Each SBA office will have a designated FOIA Public Liaison, FOIA
                       Requester Service Center Representative (FOIA Contact) and designated
                       Back-up Contact. The FOIA Contact will take primary responsibility for
                       processing a FOIA or PA request within their office and for updating the
                       FOIA Case Tracking System.

       4.      FOIA Online Tracking System

               a.      FOIA Online is a web-based application supporting the United States
                       government in its Freedom of Information Act (FOIA) process. FOIA
                       Online is provided as a public service to improve efficiency in the
                       government's FOIA tracking and processing which allows requesters to
                       register as a user to:

                       •       Track progress on each request (for all participating agencies).
                       •       Communicate directly with the staff handling requests at all points
                               in the process.
                       •       Receive records electronically to eliminate mailing fees and
                               delivery delays.

               b.      Use of FOIA Online is mandatory; designated FOIA liaison or their
                       designee must enter data into FOIA Online within 24 hours of receipt of a
                       FOI/PA request. Pertinent status and tracking data must be entered once an
                       office has taken action. Only the FOIA Contacts and Back-ups have access
                       to FOIA Online.

               c.      Training requests for use of FOIA Online can be made to the FOI/PA
                       Office. User manuals and training slides are also available.

       5.      Processing a FOIA Request

               a.      First, determine if the request was sent to the correct office. Does it
                       reasonably describe the agency records sought? (In other words, could an
                       employee familiar with the subject area reasonably determine which
                       records are being requested and locate the records with a reasonable
                       amount of effort?). Does it resolve all issues regarding the payment of
                       processing fees?

               b.      You should determine if the requester is first party or third party. A "first
                       party" requester is a person or authorized representative requesting
                       information about himself. A "third party" requester is a person or entity
                       requesting information about another. If a third party requester wants full
                       access to first party information, that request must include an authorization
                       signed by the latter, which would allow you to release such information.




Effective Date: May 12, 2018                                                                Page 10
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 53 of 172

                                                                                           40 03 4


               c.      Input data into the FOIA Tracking System, e.g., contact information,
                       summary of the request, any attachments sent by the requester.

               d.      Provide the requester with an acknowledgement of receipt of their request
                       and include the case tracking number and contact information. If
                       appropriate, advise the requester of referral to another SBA office(s) for
                       initial FOIA processing and provide appropriate contact information.

               e.      Before you actually process an initial request, you must determine if you
                       should assess fees and if so, estimate the fees. You should notify the
                       requester if the estimated fees will exceed $25.00. If so, the requester must
                       provide a fee declaration and agree to pay the anticipated fees before you
                       process the request. If the estimated fees are more than $250 or if the
                       requester has previously failed to pay fees, you may request advance
                       payment. The advance payment should include the estimated amount, plus
                       any past due charges and interest.

               f.      You should determine what type of request it is. You should process
                       requests citing both the FOIA and/or the PA for the fullest disclosure. Fee
                       provisions of one or both Acts apply, as appropriate. Consult with the
                       FOI/PA Office if you have any questions regarding this matter.

               g.      You must identify all pertinent agency records that are within your office's
                       possession and control and respond within the 20 day statutory time frame.
                       You must apply reasonable search standards and exercise sound discretion
                       in your search for the requested records. Consult with OGC if you have
                       any questions regarding this matter.

               h.      You cannot deny a request because it is too broad or burdensome,
                       however you may contact the requester to narrow the scope of the request
                       or seek clarity. In addition if you refer a request to another office, you
                       must advice the requester that their request has been referred and provide
                       the appropriate contact information as well as update the FOIA Case
                       Tracking System.

               i.      If you receive a request that appears to have been sent by a requester or
                       group of collaborating requesters to multiple field or program offices for
                       the same information, you should contact the FOI/PA Office. The FOI/PA
                       Office will determine if Headquarters can provide an aggregate response.
                       This procedure will ensure consistency and the proper assessment of
                       aggregate fees.

       6.      Time Limits for Processing Requests

               a.      You must notify the requester of your disclosure determinations within 20
                       working days from receipt of the request, Saturdays, Sundays, and Federal



Effective Date: May 12, 2018                                                                Page 11
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 54 of 172

                                                                                          40 03 4


                       holidays excluded. If you deny the request in whole or part, or if no
                       records exist, you must notify the requester of his right to an
                       administrative appeal and tell him he must appeal within 90 calendar days
                       of the date of the notice of your denial.

               b.      Under certain "unusual circumstances," you may extend the 20-day time
                       limit for responding to requests for a period not to exceed ten working
                       days by notifying the requester in writing. You should include the reason
                       for the extension and an expected date of response. The three statutory
                       "unusual circumstances" are:

                       (1)     The need to search for and collect the requested records from other
                               separate facilities.

                       (2)     The need to search for, collect and examine a voluminous amount
                               of records.

                       (3)     The need for consultation with another agency or division with a
                               substantial interest in the request.

               c.      After explaining what the “unusual circumstances” are, provide the
                       requester with an opportunity to narrow his/her request or to arrange an
                       alternative time for processing. The following language must be included:

                       If you have any questions or wish to discuss clarifying your request or an
                       alternative time frame for the processing of your request, you may contact
                       [optional: the analyst handling your request at ---, or] our FOIA Public
                       Liaison at ----. Additionally, you may contact the Office of Government
                       Information Services (OGIS) at the National Archives and Records
                       Administration to inquire about the FOIA mediation services they offer.
                       The contact information for OGIS is as follows: Office of Government
                       Information Services, National Archives and Records Administration,
                       8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001; e-mail at
                       ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-
                       6448; or facsimile at 202-741-5769.

               d.      The 20-day working period commences "on the date which the request is
                       first received by the appropriate component of the agency, but in any
                       event not later than ten days after the request is first received by any
                       component of the agency" as specified in SBA's regulations.

               e.      Because the FOIA allows for only one extension of time, either at the
                       initial or appellate stage, you must notify the FOI/PA Office if you need
                       an extension.




Effective Date: May 12, 2018                                                               Page 12
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 55 of 172

                                                                                          40 03 4


               f.      Additional time may be allowable. Where an extension of more than ten
                       working days will be necessary due to exceptional circumstances, you
                       may give the requester an opportunity to modify the request so it may be
                       processed within the usual time limits set out above, or to arrange an
                       alternative time period for processing the request or a modified request.
                       Confirm this arrangement with the requester in writing.

               g.      The response time may be tolled/stopped one time to allow for
                       clarification of the request. The clock begins again when the requester
                       responds to the request for clarification.

               h.      The response time may be tolled/stopped and re-started as many times as
                       necessary to resolve any fee issues associated with the processing of a
                       request.

       7.      Expedited Processing

               a.      The FOIA allows requesters to seek expedited processing if one of the
                       following conditions is met:

                       (1)     The requester demonstrates that someone's life or physical safety
                               would be in imminent danger if SBA did not respond to the request
                               within 20 working days; or

                       (2)     The requester is a person primarily engaged in disseminating
                               information, and there exists an urgency to inform the public about
                               an actual or alleged Federal Government activity.

               b.      If a requester provides a certification of 'compelling need' you must decide
                       whether to grant the expedited processing within ten working days from
                       the date the request is received and notify the requester of your decision.
                       You must give priority to an expedited request and process the requested
                       records as soon as practicable.

               c.      If you deny a request for expedited processing, you must provide the
                       requester with appeal rights. The FOI/PA Office will give expeditious
                       consideration to any administrative appeal of a denial for expedited
                       processing.

       8.      Multi-track Processing

               Multi-track processing is permitted if an office receives so many requests, that it
               cannot respond to all within 30 working days. An office with a substantial
               backlog of requests may decide that multi-track processing is necessary and create
               tracks based on the amount of work or time (or both) involved in processing.
               Requests on each track are then processed generally in the order in which they are



Effective Date: May 12, 2018                                                               Page 13
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 56 of 172

                                                                                          40 03 4


               received. Requesters should be given the opportunity to limit their requests in
               order to obtain faster processing.

       9.      "Agency Records" and "Personal Records"

               a.      "Agency records" are documents that are either created or obtained by an
                       agency, and which are under agency possession and control at the time of
                       the FOIA request. You must review all "agency records" pertinent to the
                       FOIA request you are processing.

               b.      "Personal records" are not subject to FOIA review. You should look to the
                       purpose for which the document was created, the degree of integration of
                       the record into the agency's filing system, and the extent to which the
                       author or other employees used the record to conduct agency business.
                       When a record is "personal", you should advise the FOIA requester that
                       such a determination is made about that record.

       10.     Records Originating at Another Agency or at the White House

               a.      If you locate responsive records that originated at another agency, you
                       must refer the records to that agency for response and notify the requester
                       of the referral. If you are reviewing documents that contain information
                       provided by or concerning another agency, you should consult with that
                       agency regarding disclosure.

               b.      Due to Executive Privilege and because the White House has a unique
                       status under the FOIA, any White House (including the Office of the Vice
                       President) records you locate should be forwarded through SBA's Office
                       of General Counsel for release to the Office of the Counsel to the
                       President for any recommendation or comment, or assertion of privilege.
                       If SBA material is incorporated within those records, you should advise
                       the White House Counsel's Office if you believe a FOIA exemption
                       applies.

                       (1)     This consultation process does not absolve you of your
                               administrative responsibility to respond to a FOIA request.

                       (2)     Records in the public domain do not require consultation. If you
                               are not sure of the status, contact the White House Counsel before
                               disclosing.

               c.      In some instances, a record originating in the White House or in the Office
                       of the Vice President may be one over which those entities have retained
                       control and they are not considered an "agency record" subject to the
                       FOIA.




Effective Date: May 12, 2018                                                                 Page 14
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 57 of 172

                                                                                           40 03 4


       11.     Form or Format of Record

               a.      You must provide a responsive record in the form or format requested if
                       the record is readily reproducible in that requested form or format.
                       Reasonable efforts must be made to maintain records in forms or formats
                       that are reproducible.

               b.      You must make 'reasonable efforts' to search for records in electronic form
                       or format, except when the search would significantly interfere with the
                       operation of the Agency's automated information systems.

               c.      You must determine if a requested database search would involve new
                       programming and database retrieval efforts, and, if so, whether those
                       efforts are 'reasonable' under the circumstances involved. You are not
                       required to make a search if it would "significantly interfere" with
                       computer system operations.

       12.     No Requirement to Answer Questions or Create Records

               The FOIA does not require you to answer questions or create new records in order
               to respond to a FOIA request, although, you should answer the request if it can
               easily be responded to with a simple explanation. You may refer the inquiry to the
               appropriate office for response. You should provide computerized data that can be
               easily compiled.

       13.     Denial of a FOIA Request and Appeal Rights

               You must reply in writing (by email, facsimile or postal mail) and include the
               following:

               a.      A list describing each document withheld, the specific FOIA exemption(s)
                       cited, and a brief explanation of the application of the exemption(s).

               b.      You must indicate the amount of information deleted on the record where
                       the deletion is made, wherever it is technically feasible to do so, with the
                       exemption cited. You also must include the total number of pages
                       withheld in full in your response letter.

               c.      You must provide appeal rights in your response when you deny a request
                       either in full or in part, when the requested records do not exist, when you
                       deny a request for expedited processing, or when you deny a fee waiver
                       request. You must notify requesters that they have 90 calendar days after
                       the date of the notice to appeal your decision. A statement of the
                       requester's right to appeal, as well as information regarding mediation
                       services from the Office of Government Information Services should be
                       provided to the requester. When you deny access to records, in full or in



Effective Date: May 12, 2018                                                                Page 15
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 58 of 172

                                                                                               40 03 4


                       part; if records do not exist; or if you deny a request for expedited
                       processing or a fee waiver, you must include the following appeal
                       paragraph in your response:

                          If you are not satisfied with this action, you may appeal this
                          decision to the Chief, Freedom of Information/ Privacy Acts
                          Office, U.S. Small Business Administration, 409 Third St., SW,
                          Washington, DC 20416. You must submit an appeal within 90
                          calendar days of the date of the notice of denial. The appeal
                          should contain a copy of this correspondence, a description of
                          the information requested and denied the name and title of the
                          SBA official or employee who denied the request, the reason for
                          the denial, and any other facts you deem appropriate.

                          The 2007 FOIA amendments created the Office of Government
                          Information Services (OGIS) to offer mediation services to
                          resolve disputes between FOIA requesters and Federal agencies
                          as a non-exclusive alternative to litigation. Using OGIS services
                          does not affect your right to pursue litigation. You may contact
                          OGIS in any of the following ways:

                          Office of Government Information Services

                          National Archives and Records Administration,

                          8601 Adelphi Road – OGIS

                          College Park, MD 20740-6001

                          E-mail: ogis@nara.gov

                          Telephone: 202-741-5770

                          Toll-free: 1-877-684-6448

                          Please note that using OGIS services does not affect the timing
                          of filing an appeal with the SBA’s FOI/PA Officer.

               d.      You must keep copies of all documents released and withheld, as well as
                       all pertinent correspondence.

               e.      You must send copies of all initial responses to the FOI/PA Office at the
                       time you respond. Do not include copies of documents you release or
                       withhold.




Effective Date: May 12, 2018                                                                    Page 16
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 59 of 172

                                                                                              40 03 4


       14.     FOIA Appeal Procedures

               a.      When you deny a request, the requester is entitled to prompt review by the
                       Administrator; this authority has been delegated to the Chief, FOI/PA
                       Office. If the FOI/PA Office receives an appeal, it will request that you
                       provide complete copies of each document/record you withheld. You must
                       provide those records as expeditiously as possible after the FOI/PA Office
                       notifies you of its receipt of an appeal.

               b.      The Chief, FOI/PA Office must provide the requester/appellant with a
                       written decision. If the decision upholds the initial refusal to disclose, it
                       must contain a statement explaining the basis for the refusal. If the
                       appellant argues for the waiver of an applicable exemption, the final
                       decision should explain why a waiver is not granted. The final decision
                       must advise the appellant that judicial review is available by filing a
                       complaint with the District Court of the United States in one of the
                       following districts:

                       (1)     Where the appellant resides;

                       (2)     Where the appellant has its principal place of business;

                       (3)     Where the records are located; or

                       (4)     In the District of Columbia.

               c.      If requested records are located in the FOI/PA Office, that office will
                       process the request. The Assistant Administrator for Hearings and Appeals
                       will decide appeals that the FOI/PA Office initially denies.

               d.      The FOIA requires administrative appeals to be decided within 20
                       working days of their receipt. An extension of up to ten working days may
                       be granted. SBA can invoke this ten day extension only one time, either at
                       the initial or appellate stage.

               e.      The appellate office can charge fees only under limited circumstances.
                       The FOI/PA Office may only assess fees at the appellate level for
                       information withheld under a different exemption from the initial denial
                       and for duplication of records.

C.     Fees

       1.      Processing Fees

               You must impose fees at the initial processing level in accordance with 13 CFR
               § 102.8, of the FOIA, and Office of Management and Budget (OMB) Guidelines.



Effective Date: May 12, 2018                                                                   Page 17
         Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 60 of 172

                                                                                           40 03 4


               Agencies are prohibited from charging certain fees if they do not meet the 20-day
               statutory response time. The FOIA prohibits agencies from assessing search fees
               (or duplication fees if the requester is an educational or non-commercial,
               scientific institution, or representative of the news media) if the agency fails to
               meet the 20-day response time limit, unless unusual or exceptional circumstances
               apply to the processing of the request. Depending on the requester's category, fees
               may be charged for time spent in searching for and reviewing documents, and for
               duplication costs.

               a.      Fee schedule.

                       (1)     Search time is the time actually spent looking for responsive
                               material, including page-by-page or line-by-line identification
                               within documents. You should assess search fees even if you do
                               not locate responsive documents or if all responsive documents are
                               exempt.

                               (a)     Search - $46.00 per hour (GS-14 and below), and/or $83.00
                                       (GS-15 and above).

                               (b)     Computer Searches - $100.00 per hour.

                               (c)     The first two hours of search time are provided without
                                       charge unless the requester is seeking documents for
                                       commercial use.

                       (2)     Review time can only be charged to commercial use requesters and
                               is the time spent reviewing records to determine if they are exempt
                               from mandatory disclosure. Review costs are $46.00 per hour (GS-
                               14 and below), and $83.00 (GS-15 and above). Time spent
                               resolving general, legal, or policy issues regarding the application
                               of an exemption does not qualify as review time.

                       (3)     A duplication charge is the actual cost of copying a document.
                               Except for commercial use requesters, the first 100 pages of
                               duplication are provided without charge.

                               (a)     For paper-copy reproduction the fee is ten cents per page.

                               (b)     For copies of computer printouts or tapes, actual costs of
                                       production will be charged including operator time.

                       (4)     Fees totaling less than $25.00 should be waived.

               b.      Interest on unpaid balances will accrue on the 31st day following the day
                       on which the bill was sent.



Effective Date: May 12, 2018                                                                Page 18
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 61 of 172

                                                                                           40 03 4


                       (1)     The interest rate is prescribed by 31 U.S.C. § 3717 and changes are
                               published in the Federal Register.

                       (2)     The Fee Interest Computation Rate is calculated as follows: rate
                               multiplied by number of days divided by 365 multiplied by debt.

               c.      Requesters with delinquent fees must be advised that pending or new
                       requests will not be processed until they have paid all outstanding fees.
                       Advise the FOI/PA Office of outstanding fees.

               d.      Persons may inspect and copy releasable documents in SBA facilities. The
                       charges described in this section should apply.

       2.      Other Fees

               a.      Certification of true copies. When requested, you should charge the actual
                       costs for certifying copies.

               b.      Costs for special mailing. When requested, you should charge the actual
                       costs for sending responses by methods other than regular mail.


       3.      Categories of Requesters

               a.      Commercial Use Requester – A requester who seeks information for a use
                       or purpose that furthers the commercial, trade, or profit interests, which
                       can include furthering those interests through litigation. Commercial
                       requesters are charged the full search, review, and duplicate fees (unless
                       the total is less than $25).

               b.      Educational and Noncommercial Scientific Institution Requester –
                       Educational institution is any school that operates a program of scholarly
                       research. A requester in this fee category must show that the request is
                       made in connection with his or her role at the educational institution.
                       Components may seek verification from the requester that the request is in
                       furtherance of scholarly research and will advise requesters of their
                       placement in this category. You must charge for duplication costs after the
                       first 100 pages (unless the total is less than $25).

               c.      Representative of the News Media – Any person or entity that gathers
                       information of potential interest to a segment of the public, uses its
                       editorial skills to turn the raw materials into a distinct work, and
                       distributes that work to an audience. The term “news” means information
                       that is about current events or that would be of current interest to the
                       public. Examples of news media entities include television or radio
                       stations that broadcast “news” to the public at large and publishers of



Effective Date: May 12, 2018                                                                Page 19
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 62 of 172

                                                                                           40 03 4


                       periodicals that disseminate “news” and make their products available
                       through a variety of means to the general public, including news
                       organizations that disseminate solely on the Internet. A request for records
                       supporting the news-dissemination function of the requester will not be
                       considered to be for a commercial use. “Freelance” journalists who
                       demonstrate a solid basis for expecting publication through a news media
                       entity will be considered as a representative of the news media. A
                       publishing contract would provide the clearest evidence that publication is
                       expected; however, a requester's past publication record will be considered
                       in making a determination. You must charge reproduction costs after the
                       first 100 pages (unless the total is less than $25).

               d.      All other requesters – A member of the general public who does not fit
                       into any of the other categories. You must charge fees for search time after
                       the first two hours and for reproduction of records after the first 100 pages
                       (unless the total is less than $25).

                                         SUMMARY OF FEES


                                                                                            Direct
        Requester category                  Search    Review         Duplication fees       costs
Commercial Use                         Yes            Yes      Yes                        Yes.
Educational/Noncommercial              No             No       Yes (first 100 pages, or   No.
Scientific Institutions                                        equivalent volume free)
News Media                             No             No       Yes (first 100 pages, or   No.
                                                               equivalent volume free)
All Others                             Yes (first 2   No       Yes (first 100 pages, or   Yes.
                                       hours free)             equivalent volume free)


       4.      Payment of Fees

               a.      A requester must provide payment in the form of a check or money order
                       payable to SBA. The payment should be made upon receipt of your
                       response but before you send copies of releasable records.

               b.      A requester, who has failed to pay a fee within 31 days of assessment for a
                       previous request, must pay fees in advance of your processing a new
                       request.

               c.      You must notify a requester of estimated costs exceeding $25.00 unless
                       the requester has previously expressed a willingness to pay up to a specific
                       amount. The requester must provide a declaration agreeing to pay up to a
                       specified amount before you process the request.


Effective Date: May 12, 2018                                                                Page 20
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 63 of 172

                                                                                           40 03 4


               d.      When the estimated fee exceeds $250.00 you may require the requester
                       either pay in full or provide written assurance of full payment before you
                       begin processing the request. See 5 U.S.C. § 552(a) (4) (v).

               e.      You must hold fees paid in advance pending completion of the response
                       process. You must then adjust the fee estimate when final charges have
                       been determined.

               f.      Mail or email an acknowledgement of receipt to the requester when
                       payment is received. Fees received in the Field Offices should be
                       processed by the Field Cashiering System. Other offices must submit
                       payments to the Chief Financial Officer (CFO), Headquarters, Attn: FOIA
                       Fees. The CFO will forward all payments to the U.S. Treasury.

       5.      Fee Waiver Requests

               a.       Requests for a fee waiver or reduction are reviewed on a case-by-case
                        basis. As the processing office, you must determine if a requester satisfies
                        the two basic requirements necessary for a fee waiver. The requester must
                        prove that disclosure of the information is in the public interest and their
                        commercial interest in the disclosure is less than the public interest in it.
                        A fee waiver or reduction is granted if disclosure is in the public interest
                        because it: a) is likely to contribute significantly to the public
                        understanding of the operations and activities of the government and b) is
                        NOT primarily in the commercial interest of the requester. Fee waivers
                        must also meet the Department of Justice "Guidelines for Fee Waivers."
                        See Appendix D.

               b.      When you deny a fee waiver, you must provide the requester with appeal
                       rights, as well as dispute resolution services through OGIS. If the
                       requester submits an appeal, the Chief, FOI/PA Office will process the
                       appeal and notify you and the requester of the final decision. Before a fee
                       waiver request is decided, the requester must send a written declaration of
                       intent to pay the fees if the fee waiver appeal is denied.

D.     Information Protected Under Each FOIA Exemption – In Detail

       You must disclose a record, or any segregable portion thereof, unless it falls within one
       or more or the statutory exemptions discussed in detail below.

       1.      Exemption 1 protects matters "(a) specifically authorized under criteria
               established by an Executive Order to be kept secret in the interest of national
               defense or foreign policy and (b) are in fact properly classified pursuant to such
               Executive Order.” The proper classification markings are: Confidential, Secret,
               and Top Secret. SBA does not generally maintain classified documents with the




Effective Date: May 12, 2018                                                                 Page 21
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 64 of 172

                                                                                           40 03 4


               exception of selected OIG records. Consult the Chief, FOI/PA Office if you have
               questions.

       2.      Exemption 2 exempts from mandatory disclosure records "related solely to the
               internal personnel rules and practices of an agency.” Disclosure is required where
               a genuine and significant public interest exists, unless such disclosure may
               circumvent a lawful agency regulation.

               Examples of protected records are those used by SBA auditors and investigators
               when disclosure would impede the law enforcement process, records pertaining to
               internal financial management, vulnerability assessments, computer sensitive
               programs, etc. Computer security plans and portions of some OIG manuals on
               investigatory techniques could be withheld under Exemption 2. The release of
               these types of records is not negotiable.

       3.      Exemption 3 exempts from the disclosure of information prohibited from
               disclosure by another statute only if one of two requirements is met. The statute
               either:

                          a. Requires that the matters be withheld from the public in such a
                             manner as to leave no discretion on the issue, or

                          b. Establishes particular criteria for withholding or refers to particular
                             types of matters to be withheld. The statute on which you rely must
                             "explicitly deal with public disclosure."

                          c. Exemption 3 protects records obtained from the Internal Revenue
                             Service (26 U.S.C. § 6103); proprietary or source selection
                             information in the procurement process (41 U.S.C. § 423(b) (3)); and
                             matters before a Grand Jury. In addition, the Office of Information
                             Policy (OIP) has listed additional statutes that qualify for Exemption
                             3 status, which can be viewed on their website,
                             https://www.justice.gov/oip/exemption3.pdf.

       4.      Exemption 4 exempts from required FOIA disclosure "trade secrets and
               commercial or financial information obtained from a person and privileged or
               confidential.” In order to withhold information, it must be a trade secret; or
               information that is commercial or financial; that was obtained from a person; and
               is privileged or confidential.

               a. "Trade secrets" - A trade secret is any formula, pattern, device, or
                  commercially valuable information used in a business that may provide a
                  competitive advantage. The Trade Secrets Act (18 U.S.C. § 1905) prohibits
                  the unauthorized disclosure of all Exemption 4 protected data.




Effective Date: May 12, 2018                                                                Page 22
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 65 of 172

                                                                                            40 03 4


               b. "Commercial or financial information obtained from a person and privileged
                  or confidential" – The following definitions are applicable:

                       (1)     "Commercial or financial information" - includes financial
                               statements, research data, overhead and operating costs, customer
                               and supplier lists, and pending applications for assistance.
                               Commercial information may involve anything "pertaining or
                               relating to or dealing with commerce.” Commercial information
                               may include material submitted by nonprofit entities.

                       (2)     "obtained from a person" - refers to any person, entity or
                               corporation outside the Federal government.

                       (3)     "privileged" - encompasses the privileges available in litigation,
                               e.g., doctor-patient, attorney-client, etc. Settlement negotiations
                               have also been protected as privileged.

                       (4)     "confidential" - disclosure of "confidential" information would
                               either impair the government's ability to obtain necessary
                               information in the future; or cause substantial harm to the
                               competitive position of the person from whom it was obtained.

               c.      Confidential Information -You should conduct the following analysis to
                       decide if information is confidential:

                       (1)     Determine whether the information was "required" to be
                               submitted, i.e., that which is submitted to the government in order
                               to participate in programs such as SBA's loan and contracting
                               programs.

                       (2)     Information "required" to be submitted is considered confidential
                               if:

                               (a)     Disclosure would diminish the "reliability" or "quality" of
                               what is submitted to the government; or

                               (b)     Release would cause substantial harm to the competitive
                               position of the person from whom the information was obtained.
                               Executive Order 12600 requires you to provide predisclosure
                               notification to the submitter. You must look at the facts and
                               circumstances of each individual case and not make class
                               determinations of confidentiality.

                       (3)     Information "voluntarily" submitted is considered confidential if
                               the submitter would not ordinarily release it to the general public.
                               Such information receives broad Exemption 4 protection.



Effective Date: May 12, 2018                                                                 Page 23
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 66 of 172

                                                                                           40 03 4



                               (a)    If you are unsure of submitters' customary treatment of
                               requested information, notify the submitters and give them an
                               opportunity to provide a description of their treatment of the
                               information, including any disclosures that are customarily made
                               and under what conditions such disclosures occur. This notice
                               should be similar to predisclosure notification.

                               (b)     DOJ recommends these procedures, which were established
                               as a result of Critical Mass Energy Project v. Nuclear Regulatory
                               Commission, 975 F.2d 871 (1992).

                       (4)     If public disclosure will harm an identifiable private or
                               governmental interest which Congress sought to protect by
                               enacting Exemption 4, that information is considered confidential.
                               DOJ identifies as one example of this standard, an "intrinsically
                               valuable" record (records that are not significant for their content,
                               but as valuable commodities which can be sold in the marketplace)
                               such as credit reports obtained through a contractual agreement.
                               You may withhold these records if the evidence demonstrates that
                               potential customers actually would utilize FOIA as a substitute for
                               purchasing the records from the submitter.

               d.      You may generally withhold, in full or in part, the following under
                       Exemption 4; you must always review the documents to determine if you
                       can disclose portions.

                       - Financial statements and credit reports

                       - Applications on any assistance program (loans, Small Business
                         Investment Company (SBIC), 8(a), Certificate of Competency)

                       - 8(a) business development plans

                       - Financial information on SBIC portfolio companies

                       - Client lists

                       - Pricing information

                       - Specific terms and value of collateral

                       - Term and rates of disaster loans and economic injury loans

               e.      The following information usually is not granted Exemption 4 protection:




Effective Date: May 12, 2018                                                                Page 24
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 67 of 172

                                                                                          40 03 4


                       - Approved loan recipients, amounts and dates

                       - Government contract amounts
                       - Charged-off amounts on business loans

                       - Names of directors and officers

                       - Statistical data

                       - Names of participating banks

                       - Collateral in general terms

                       - Use of proceeds in general terms

                       - SIC or NAICS codes

                       - Names of SBIC portfolio companies

       5.      Exemption 5 exempts from "inter-agency or intra-agency memorandums or
               letters which would not be available by law to a party other than an agency in
               litigation with the agency, provided that the deliberative process privilege shall
               not apply to records created 25 years or more before the date on which the records
               were requested.” The purpose of this exemption is to facilitate sound
               governmental decision-making by encouraging a frank exchange of views.
               Exemption 5 protects documents normally privileged in the civil discovery
               context.

               a.      Two rules apply to Exemption 5. First, the exemption applies only to
                       predecisional documents such as advice, recommendations, proposals,
                       etc.; it does not apply to purely factual matters. Second, the exemption
                       does not apply to deliberative documents or portions of documents that are
                       expressly adopted as the basis of a final agency action. You should
                       disclose information if no foreseeable harm to Agency deliberation would
                       result. See "foreseeable harm" discussion below.

               b.      The Deliberative Process Privilege "prevents injury to the quality of
                       agency decisions" by:

                       (1)     encouraging open and frank discussions on policy matters between
                               subordinates and superiors;

                       (2)     protecting against premature disclosure of proposed policies; and




Effective Date: May 12, 2018                                                               Page 25
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 68 of 172

                                                                                            40 03 4


                       (3)     protecting against public confusion that might result from
                               disclosure of reasoning that was not ultimately the grounds for an
                               agency's action.

               c.      Final agency decisions and statements of policy are not considered
                       predecisional and therefore do not meet the requirements of the
                       deliberative process privilege. You must be able to determine which
                       deliberative process is involved; and who has the decision-making
                       authority. Unless factual information is subject to another FOIA
                       exemption, or is "inextricably intertwined" with the deliberative material,
                       you must disclose it. A predecisional memorandum is considered
                       expressly adopted as the basis of final agency action if it is referred to in
                       the final agency decision.

               d.      The Attorney Work-Product Privilege protects documents prepared by
                       attorneys (and possibly employees under their supervision) in
                       contemplation of litigation. It extends to administrative, criminal, and civil
                       proceedings. This privilege does not protect routine documents not
                       directly associated with litigation. Portions of a document also may be
                       withheld because of other privileges or exemptions.

                       The attorney work-product privilege extends to documents prepared "by or
                       for another party or by or for that party's representative.” See Rule 26(b)
                       (3) of the Federal Rules of Civil Procedure. Factual information within
                       documents should be reviewed for potential disclosure, but may be
                       afforded protection under this privilege.

                       (1)     When the litigation ends, this privilege no longer can be asserted
                               unless a unique continuing sensitivity exists, and disclosure would
                               cause real harm to the interests of the attorney and the client even
                               after the controversy is resolved. See "foreseeable harm"
                               discussion below. The DOJ Freedom of Information Act Guide and
                               Privacy Act Overview identifies the criteria for applying that
                               standard.

                       (2)     The time element. Is the case still pending or, if not, has the
                               sensitivity of the information faded?

                       (3)     The litigation connection element. Even if the case has ended, does
                               the information remain sensitive due to its connection to similar or
                               recurring litigation?

                       (4)     The substantive scope element. The scope of the privilege is so
                               broad that it covers all documents and information involved in a
                               case.




Effective Date: May 12, 2018                                                                     Page 26
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 69 of 172

                                                                                           40 03 4


                       (5)     The inherent sensitivity element. Regardless of any other
                               consideration, some portions of litigation files simply have no
                               inherent sensitivity.

               e.      Attorney-Client Privilege. Protected documents contain "confidential
                       communications between an attorney and his client relating to a legal
                       matter for which the client has sought professional advice.” Unlike the
                       attorney work-product privilege, this privilege is not limited to litigation.
                       It extends protection to background information and advice exchanged
                       between the client and attorney, or between agency employees and agency
                       counsel.

                       (1)     The attorney-client privilege is not immune from the "foreseeable
                               harm" standard. It is the agency's privilege to waive if it chooses.

                       (2)     Exemption 5 embodies practically all civil discovery privileges,
                               the settlement negotiations privilege, and others.

               f.      Foreseeable Harm Standard. This standard requires you to consider the use
                       of an exemption and the reasonably expected consequences of disclosure
                       on a case-by-case basis. In determining harm you should consider the
                       following primary factors set forth in the DOJ Overview:

                       (1)     The nature of the decision involved. Some agency decisions are
                               highly sensitive or controversial; most are far less so.

                       (2)     The nature of the decision-making process. Some agency decision-
                               making requires total candor and confidentiality.

                       (3)     The status of the decision. There is a far greater likelihood of harm
                               from disclosure in a pending decision rather than in a final one.

                       (4)     The status of the personnel involved. How will disclosure affect
                               agency employees?

                       (5)     The potential for process impairment. Will the quality of
                               deliberation actually diminish if the decision-makers are inhibited
                               by potential disclosure?

                       (6)     The significance of any process impairment. In some cases, any
                               anticipated "chilling effect" on the agency's decision-making
                               process might be negligible.

                       (7)     The age of the information. The sensitivity of information tends to
                               fade with the passage of time.




Effective Date: May 12, 2018                                                                 Page 27
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 70 of 172

                                                                                            40 03 4


                       (8)     The sensitivity of individual record portions. Irrespective of any
                               other factor, you must focus on "the individual sensitivity of each
                               item of information."

               g.      Illustrative SBA Records Which May Be Afforded Exemption 5
                       Protection.

                       - Materials prepared by SBA personnel in anticipation of litigation.

                       - Recommendations and comments of Agency personnel contained in
                         predecisional documents, where there is no final action or final
                         decision.

       6.      Exemption 6 protects from required FOIA disclosure of "personnel and medical
               files and similar files the disclosure of which would constitute a clearly
               unwarranted invasion of personal privacy."

               a.      "Personnel and medical files and similar files" - The term "personnel and
                       medical files" is self-explanatory. The term "similar files" should be
                       interpreted broadly and covers all information which "applies to a
                       particular individual."

               b.      "Disclosure of which would constitute a clearly unwarranted invasion of
                       personal privacy" - In determining whether a disclosure is clearly
                       unwarranted, you must balance an individual's privacy interest against the
                       public interest that would be served by disclosure. If a privacy interest
                       exists, it generally outweighs any public interest and the information
                       should be withheld.

                       (1)     Is there an expectation of privacy? If not, there is no invasion of
                               privacy and the exemption does not apply.

                               - If the information is widely available within the public domain,
                                  there is no expectation of privacy. If it was available to the
                                  public at some time or place, but is now hard to obtain, the
                                  individual may have a privacy interest.

                               - The names of FOIA requesters are released, unless their requests
                                 also cite the PA and seek records on themselves.

                               - Deceased individuals do not possess privacy interests, but in
                                 certain situations the surviving family may receive Exemption 6
                                 protection.




Effective Date: May 12, 2018                                                                 Page 28
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 71 of 172

                                                                                            40 03 4


                               - Businesses and corporations do not have privacy interests
                                 protected under Exemption 6, although their individual officers
                                 and employees may.

                       (2)     Once you determine that a privacy interest exists, you must weigh
                               the particular privacy interest against any public interest that would
                               be served by a requested disclosure.

                               - A privacy invasion is one that would expose an individual to
                                 personal distress or embarrassment including information
                                 concerning marital status, date of birth, religious affiliation,
                                 medical condition, financial status, details of an employee's
                                 performance evaluation, etc.

                               - Personal records that do not reveal the workings or activities of
                                  the government are not subject to disclosure. To qualify for
                                  release, records must demonstrate a public interest. U.S.
                                  Department of Justice v. Reporters Committee for Freedom of
                                  the Press, 489 U.S. 749 (1989).

                               - Disclosure must benefit the public overall, and not just the
                                 requester. You may not consider the requester's purpose in
                                 making the request; you must instead consider the possible
                                 effects of disclosure to the public in general. The requester has
                                 the burden of establishing how the public interest would be
                                 served.

                               - There is generally no public interest when the request is made
                                 for purely commercial purposes. Nor is there a public interest
                                 when the request is for information to use in a private lawsuit.

               c.      Relationship to the Privacy Act Disclosure Prohibition - The PA, which in
                       part limits government disclosure of data pertaining to individuals
                       retrieved by name or other identifying characteristic, does not broaden
                       Exemption 6 or any other FOIA exemption. You may be subject to
                       criminal penalties if you disclose data from a PA System of Records
                       which can be withheld under a FOIA Exemption. Disclosures required by
                       FOIA cannot be withheld under the PA.

               d.      Illustrative SBA Records - The following are examples of information that
                       you should withhold pursuant to Exemption 6.

                       - Performance evaluations

                       - Personal financial information




Effective Date: May 12, 2018                                                                  Page 29
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 72 of 172

                                                                                          40 03 4


                       - SBA Form 912 - Statement of Personal History

                       - Home addresses and telephone numbers; Social Security numbers;
                         birthdates

                       - Minority codes for any program other than 8(a) program participants

                       - Applications for, and term and rate of home disaster loans

                       - Individual tax return information

                       - Identities of persons not selected for employment

                       - Medical records

                       - Private sector employment

                       - Education not required by government employment

                       - Health benefit information

       7.      Exemption 7 exempts from disclosure investigatory records compiled for law
               enforcement purposes, if the release of such records would cause one or more of
               six specified types of harm. Exemption 7 protects records or information
               compiled for law enforcement purposes, but only to the extent that the production
               of such law enforcement records or information: "(A) could reasonably be
               expected to interfere with enforcement proceedings, (B) would deprive a person
               of a right to a fair trial or an impartial adjudication, (C) could reasonably be
               expected to constitute an unwarranted invasion of personal privacy, (D) could
               reasonably be expected to disclose the identity of a confidential source, including
               a State, local, or foreign agency or authority or any private institution which
               furnished information on a confidential basis, and, in the case of a record or
               information compiled by a criminal law enforcement authority in the course of a
               criminal investigation, or by an agency conducting a lawful national security
               intelligence investigation, information furnished by a confidential source, (E)
               would disclose techniques and procedures for law enforcement investigations or
               prosecution, or would disclose guidelines for law enforcement investigations or
               prosecutions if such disclosure would reasonably be expected to risk
               circumvention of the law, or could reasonably be expected to endanger the life or
               physical safety of any individual."

               a.      "Records or Information" - refers to all documents compiled for law
                       enforcement and investigatory purposes. Includes records generated in the
                       course of IG investigations, as well as portions of law enforcement manuals.




Effective Date: May 12, 2018                                                               Page 30
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 73 of 172

                                                                                          40 03 4


               b.      "Compiled for Law Enforcement Purposes" - Law enforcement in the
                       FOIA context is broadly construed and includes civil and administrative
                       proceedings. "Law enforcement" includes administrative disciplinary
                       actions against SBA employees where there are no allegations of criminal
                       conduct. All or parts of many SBA audit and investigation reports are
                       "compiled for law enforcement purposes.” While the reports are not
                       routinely released in whole, parts of them may be releasable.

               c.      The specific types of harm:

                       Subsection (A) - Interference with Enforcement Proceedings – to prevent
                       harm to a government proceeding through premature release of
                       information not possessed or known by potential adversaries. Exemption
                       7(A) only applies to active investigations where enforcement proceedings
                       may be contemplated and not to closed investigative files except where
                       disclosure of records in a closed investigative file would interfere with
                       another active investigation.

                       Subsection (B) - Deprivation of the Right to a Fair Trial or Adjudication -
                       applies when release of material would cause publicity in advance of a
                       criminal trial, or when the release of damaging and unevaluated
                       information in a civil case triable by jury may threaten administrative
                       judgment in pending cases or when release may give an unfair advantage
                       to one party in an adversary proceeding.

                       Subsection (C) - Invasion of Personal Privacy - Exemption 7(C) protection
                       requires that the privacy invasion be "unwarranted" while Exemption 6
                       requires that the privacy invasion be "clearly unwarranted.” In some
                       circumstances, the disclosure of an investigative record may cause an
                       invasion of personal privacy sufficient to qualify under Exemption 7(C),
                       but not under Exemption 6.

                       Subsection (D) - Disclosure of a Confidential Source or Information
                       Provided by Such a Source - should be applied when withholding the
                       identity of a confidential source or the information the source has
                       provided. A confidential source is a person who submits information
                       related to an investigation upon the expressed or implied understanding of
                       confidentiality. Express assurances of confidentiality made by the OIG
                       will help avoid misunderstandings with persons providing information to
                       the Agency, and also will help establish that the information was provided
                       with a reasonable expectation of confidentiality.

                       Subsection (E) - Disclosure of Investigative Techniques and Procedures -
                       may apply to portions of law enforcement manuals. Does not apply to
                       commonly known techniques or procedures such as ballistics tests or




Effective Date: May 12, 2018                                                               Page 31
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 74 of 172

                                                                                           40 03 4


                       fingerprinting although it would shield new refinements or developments
                       in these procedures.

                       Subsection (F) - Endangering Law Enforcement Personnel - protects
                       information which would reveal the identity of undercover agents working
                       on narcotics, organized crime, terrorism or espionage matters.

               d.      You must refer OIG records to the OIG Office of Counsel.

       8.      Exemption 8 exempts information "contained in or related to examination,
               operating, or condition reports prepared by or on behalf of, or for the use of an
               agency responsible for the regulation or supervision of financial institutions.” The
               application of Exemption 8 may ensure the security of financial institutions by
               withholding reports containing frank evaluations; to safeguard the relationship
               between banks and their supervising agencies; and to promote cooperation and
               candor between financial institutions and the federal officials who regulate them.
               Illustrative SBA records include examination, operating or condition reports, and
               work-papers on the regulation of SBICs and non-bank lenders. The foreseeable
               harm standard may be considered in determining the applicability of Exemption 8.

       9.      Exemption 9 protects "geological and geophysical information and data,
               including maps, concerning wells.” Since the proprietary interests of businesses
               may be involved, and the information also may be protected by Exemption 4, a
               predisclosure notification would be appropriate. Information covered by
               Exemption 9 could appear in the loan file of a borrower involved in drilling
               operations or where a SBA loan is secured by a well.

E.     Predisclosure Notification

       1.      Required Predisclosure Notification

               Predisclosure Notification, mandated by Executive Order 12600, is a notification
               to submitters of confidential commercial information stating that you have
               determined that FOIA may require disclosure of certain portions of the
               confidential commercial information.

               a.      You must provide this notification in writing prior to disclosure if:

                       (1)     The submitter in good faith designated the information to be
                               protected from disclosure under Exemption 4; or

                       (2)     You have reason to believe that the information may be protected
                               from disclosure under Exemption 4.

               b.      Your written notice to the submitter should either describe the business
                       information being considered for disclosure or provide copies of the




Effective Date: May 12, 2018                                                                   Page 32
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 75 of 172

                                                                                             40 03 4

                       records you propose to release. You should give the submitter ten business
                       days to review the records or information and respond.

               c.      You must advise the requester that you have provided notice to the
                       submitter and that a delay in processing their request may result. See
                       Appendix B for sample letters.

       2.      Designation of Business Information by Submitters
               Submitters of business information should designate, at the time of submission or
               at a reasonable time thereafter, the portions of their submissions they consider to
               be protected from disclosure under Exemption 4. Such designations will expire
               after ten years unless the submitter requests, and provides justification for, a
               longer designation period.

       3.      Communication to Submitters About Their Rights and How to Object to
               Disclosure

               a.      Advise submitters that they have ten business days from the date of the
                       SBA's notice to provide a written detailed statement of their objections.
                       You may grant a reasonable extension of time if the submitter shows good
                       cause.

               b.      Inform submitters that their objections must specify all grounds for
                       withholding any of the information under Exemption 4. Submitters must
                       provide specific reasons why the information is a trade secret or is
                       commercially or financially privileged or confidential and must explain
                       how disclosure will cause substantial competitive harm to their business.

               c.      Recommend to submitters that they have an officer or authorized
                       representative certify that the information is not already in the public
                       domain and advise them that their statement may be subject to disclosure
                       under FOIA.

               d.      Tell submitters that if they fail to timely respond to a notice, such failure
                       will be deemed a waiver of any objection to the disclosure of the
                       information.

               e.      If you have a voluminous number of submitters to notify at one time, you
                       may post or publish notice in a place reasonably likely to accomplish such
                       notice.

       4.      Submitters' Objection to Proposed Disclosures

               You must carefully consider submitters' objections and their specific grounds for
               nondisclosure. Whenever you decide to disclose business information over the
               submitter's objection, you must notify the submitter in writing and include the
               following information:




Effective Date: May 12, 2018                                                                  Page 33
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 76 of 172

                                                                                           40 03 4

               a.      A statement of the reasons why you do not sustain the submitter's
                       objections;

               b.      A description of the business information to be disclosed or copies of the
                       subject information; and

               c.      A specified disclosure date. You must provide written notice of intent to
                       disclose both to the submitter and requester at least ten business days prior
                       to the specified disclosure date.

       5.      FOIA Lawsuit

               If a requester files suit to compel disclosure of business information, you must
               promptly notify the submitter.

       6.      Predisclosure Notification Not Required

               The predisclosure notification requirements of this section do not apply if:

               a.      You decide not to disclose the information;

               b.      The information has been lawfully published or officially made available
                       to the public previously;

               c.      Disclosure of the information is required by a law other than 5 U.S.C.
                       § 552; or

               d.      The submitter's designations of what he considers exempt from disclosure
                       under Exemption 4 are obviously frivolous.

F.     General Concepts

       1.      Treatment of Documents that Contain Both Exempt and Non-exempt
               Information

               The FOIA states that "any reasonably segregable portion of a record shall be
               provided to any person requesting such record after deletion of the portions which
               are exempt....” Thus, if a requested document contains both exempt and nonexempt
               information, you must delete the exempt portions and disclose the remainder. The
               failure to apply this "segregable portion" rule is one of the most frequent reasons
               that initial decisions are reversed at the administrative appeal level.

       2.      Discretionary Disclosures

               The FOIA does not directly prohibit disclosures. Make disclosures in keeping
               with DOJ guidance on "transparency and accountability" and a presumption of
               openness.



Effective Date: May 12, 2018                                                                  Page 34
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 77 of 172

                                                                                           40 03 4


               a.      You must release requested records, or portions thereof, although
                       technically exempt, unless (1) some other law would be violated or (2)
                       some legitimate public or private interest would be harmed.

               b.      You must apply the DOJ "Foreseeable Harm" standard, whether or not the
                       information in question technically or arguably falls within the scope of an
                       exemption. Exemptions 2 and 5, because of the nature of information they
                       protect, allow the strictest application of the foreseeable harm standard.

               c.      Because of case-by-case discretionary disclosures of exempt information,
                       you still may protect similar or related information in the future by relying
                       upon the applicable FOIA exemption. Therefore, you will not waive your
                       use of an exemption in the future for other similar documents.

               d.      Your response letter may note that such a disclosure is in keeping with the
                       government-wide discretionary disclosure policy and that such
                       information traditionally may have been afforded protection under a FOIA
                       exemption.

               e.      Notwithstanding discretionary disclosure, you cannot disclose exempt data
                       where disclosure would be prohibited by statute.

                       (1)     The Trade Secrets Act, 18 U.S.C. § 1905 prohibits federal
                               employees from disclosing, except as authorized by law,
                               confidential business information, knowledge of which was
                               obtained during the course of their employment.

                       (2)     26 U.S.C. § 6103 protects tax returns and tax return information.

                       (3)     35 U.S.C. § 122 prohibits disclosing patent applications and
                               information.

                       (4)     The PA of 1974, 5 U.S.C. § 552a, prohibits disclosing any record
                               exempt from FOIA disclosure which is contained in a PA system
                               of records to any person, or to another agency, except pursuant to
                               written request by, or with the prior written consent of, the
                               individual to whom it pertains unless it falls within a statutory
                               exemption. These statutory exemptions authorize disclosure of a
                               PA record:

                               (a)    where disclosure is required by the FOIA;

                               (b)    to those officers and employees of the Agency who
                                      maintain the record and who have a need for the record in
                                      performance of their duties;




Effective Date: May 12, 2018                                                                  Page 35
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 78 of 172

                                                                                           40 03 4


                               (b)   for a routine use as defined in the PA;

                               (d)   to the Bureau of the Census for purposes of planning or
                                     carrying out a census or survey or related activity pursuant
                                     to the provisions of Title 13;

                               (e)   to a recipient who has provided the Agency with advance
                                     adequate written assurance that the record will be used
                                     solely as a statistical research or reporting record, and the
                                     record is to be transferred in a form that is not individually
                                     identifiable;

                               (f)   to the National Archives of the United States as a record
                                     which has sufficient historical or other value to warrant its
                                     continued preservation by the United States Government,
                                     or for evaluation by the Administrator of General Services
                                     or his designee to determine whether the record has such
                                     value;

                               (g)   to another agency or to an instrumentality of any
                                     governmental jurisdiction within or under the control of the
                                     United States for a civil or criminal law enforcement
                                     activity if the activity is authorized by law, and if the head
                                     of the agency or instrumentality has made a written request
                                     to the agency which maintains the record specifying the
                                     particular portion desired and the law enforcement activity
                                     for which the record is sought;

                               (h)   to a person pursuant to a showing of compelling
                                     circumstances affecting the health or safety of an individual
                                     if upon such disclosure notification is transmitted to the last
                                     known address of such individual;

                               (i)   to Congress, or, to the extent of a matter within its
                                     jurisdiction, any committee or subcommittee of any such
                                     joint committee;

                               (j)   to the Comptroller General, or any of his authorized
                                     representatives, in the course of the performance of the
                                     duties of the General Accountability Office; or

                               (k)   pursuant to the order of a court of competent jurisdiction.




Effective Date: May 12, 2018                                                                Page 36
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 79 of 172

                                                                                            40 03 4


       3.      FOIA/PA Disciplinary Actions

               a.      If you act arbitrarily or capriciously with respect to withholding
                       information, disciplinary action may be warranted. See 5 U.S.C. § 552 (a)
                       (4) (F).

               b.      Willful violations of the PA are a misdemeanor and may subject you to a
                       fine of not more than $5,000. Employees also may be disciplined for
                       violating the PA. For detailed information on SBA implementation of the
                       PA, see SOP 40-04.

               c.      The Agency's Standards of Conduct require that all employees "shall follow
                       all agency rules, regulations, operating procedures, instructions, and other
                       proper directions in the performance of [their] official functions." (13 CFR
                       § 105.206.)

       4.      The Annual FOIA Report

               The Annual FOIA Report is a required compilation of statistics and information
               of SBA's FOIA activity that is submitted to the Attorney General. It is due on or
               before February 1 of each year with data which covers the preceding fiscal year.
               The DOJ requires a complete draft in advance of the final due date. Among the
               elements the Report must include are:

               a.      the numbers of received, processed, and pending requests and the
                       disposition of each;

               b.      the numbers of received, processed, and pending appeals and the
                       disposition of each;

               c.      a list of all statutes relied upon to authorize withholding under Exemption 3;
               d.      response times for processing requests and appeals; broken down by
                       median, average, lowest and highest number of days;

               e.      the ten oldest pending requests and the ten oldest pending appeals
                       including number of days pending for each;

               f.      the number of requests for expedited processing and fee waivers; and

               g.      the number of FOIA personnel, processing costs, and the amount of fees
                       collected.

               SBA must make the Annual FOIA Report available to the public in both human-
               readable and machine-readable formats on the Agency website. The Attorney
               General will also make all Federal agencies reports available through a single
               electronic website. The FOI/PA Office takes responsibility for reviewing and



Effective Date: May 12, 2018                                                                 Page 37
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 80 of 172

                                                                                         40 03 4


               analyzing the data for compilation and submission of the Report. All FOIA
               Contacts must be responsible for the accurate inputting and updating of their
               FOIA data into the FOIA Case Tracking System.

               SBA's Annual FOIA Reports are available at http://www.sba.gov/foia.

       5.      The Chief FOIA Officer Report

               The Chief FOIA Officer is required to submit a report to the Attorney General
               containing a detailed description of the steps taken by SBA to improve FOIA
               compliance and transparency. The Report contains details of SBA's FOIA
               administration and the factors in use to improve FOIA performance. The Chief
               FOIA Officer must review all aspects of FOIA administration and include all
               steps taken "to improve FOIA operations and facilitate information disclosure."

               SBA's Chief FOIA Officer Reports are available at http://www.sba.gov/foia.

       6.      The Quarterly FOIA Report

               DOJ also requires agencies to post quarterly reports on four key FOIA statistics:

               a.      the number of requests received during the reporting period

               b.      the number of requests processed during the reporting period

               c.      the number of requests in an agency's backlog at the end of the reporting
                       period

               d.      the progress being made to close the agency's ten oldest pending FOIA
                       requests from the prior fiscal year.

               SBA's Quarterly FOIA Reports are available at http://www.sba.gov/foia.

G.     Special Situations

       1.      Processing of Congressional Requests for Records

               a.      You must contact the Office of Congressional and Legislative Affairs
                       (CLA).

               b.      Subsection (d) of the FOIA allows Congressional committee or
                       subcommittee chairmen, or representatives authorized by a committee or
                       subcommittee, to request and receive full disclosure of exempt
                       information.




Effective Date: May 12, 2018                                                               Page 38
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 81 of 172

                                                                                            40 03 4


               c.      If the request is not an official subcommittee or committee request, you
                       should process the request as a request from "any person" under the FOIA.

               d.      If a Member of Congress requests information on behalf of a constituent, a
                       release from the constituent is required, and you must release only that
                       information to which the constituent alone would be entitled.

               e.      When transmitting exempt information to Congressional entities, the cover
                       letter should caution that disclosure may violate Federal law (PA of 1974,
                       The Right to Financial Privacy Act of 1978, or The Trade Secrets Act).
                       You should use a statement similar to the following:

                             The information contained herein is confidential in nature and not
                             releasable to unauthorized parties. Disclosure of this information
                             may violate Federal law. Exercise utmost discretion.

       2.      Processing of General Accountability Office (GAO) Requests for Records

               You must contact CLA immediately. CLA will advise you on how to proceed.
               The Budget and Accounting Act of 1921 and the Budget and Accounting
               Procedures Act of 1950 (Acts) have authorized GAO, independently or on behalf
               of Congress or a duly authorized committee of Congress, to audit, review, or
               investigate the accounting, financial, and related operations of Government
               agencies. In accordance with the Acts, you must give GAO representatives access
               to examine such records as necessary. This right to access is much more limited
               where GAO is acting in other capacities, e.g., on behalf of an individual
               Congressman. For more detailed guidance, see SOP 40-00.

       3.      Requests from Federal Agencies or Instrumentalities of any Governmental
               Jurisdiction within or Under the Control of the United States for Civil or
               Criminal Law Enforcement Purposes

               a.      You must cooperate in the civil and criminal law enforcement activities of
                       the Federal government as well as those of states and localities, if you are
                       satisfied with the legitimacy of a request and of the identity of the agent or
                       requester for non-public records.

               b.      Such disclosures may be limited by the PA. See SOP 40-04. However,
                       disclosure to a law enforcement entity of otherwise exempt personal
                       information from a system of records identifiable to an individual by name
                       or other identifying characteristic should be made if the following
                       procedural requirements are met:

                       (1)     the civil or criminal law enforcement activity is authorized by law;




Effective Date: May 12, 2018                                                                 Page 39
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 82 of 172

                                                                                            40 03 4


                       (2)     the head of the Agency or instrumentality has made a written
                               request specifying the particular portion of the SBA record(s)
                               desired; and

                       (3)     the law enforcement activity for which the record is sought is
                               specified.

               c.      As required by the PA, you must account for all such disclosures. You
                       should refer to the PA, SOP 40-04, 13 CFR part 102 subpart B, and the
                       SBA System of Records before making disclosures.

       4.      Requests from Federal Agencies for Other than Law Enforcement Purposes

               a.      You may make available to authorized representatives of Federal
                       departments and agencies, non-public records not subject to the PA, the
                       Right to Financial Privacy Act or any other statute that would prohibit
                       disclosure. The following conditions must be met before you may disclose
                       such non-public records:

                       (1)     the department or agency must assert an official governmental
                               interest in the requested data;

                       (2)     the request must concern a specific case or cases;

                       (3)     the request must not interfere with pending Agency actions;

                       (4)     the request must be in writing, identify the records, and state the
                               purpose for the request; and

                       (5)     proper identification must accompany the request.

               b.      If the requested data is in a PA system of records, you must follow the
                       procedures and restrictions on disclosure described in SOP 40-04.

               c.      You must not provide original SBA records to another agency.

               d.      If OIG documents are involved, you must notify the OIG Office of
                       Counsel.

               e.      You may protect internal attorney work-product/attorney-client and/or
                       deliberative records from release.




Effective Date: May 12, 2018                                                                 Page 40
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 83 of 172

                                                                                         40 03 4


       5.      Requests for Records Obtained from Financial Institutions and the Right to
               Financial Privacy Act of 1978

               The Right to Financial Privacy Act of 1978 may limit the disclosure of records
               SBA has received from a financial institution. You should consult the Office of
               General Counsel before you make any disclosures of such records.

       6.      Other Requests for Disclosure

               a.      Upon the authorized request of a guarantor of an SBA loan or a holder of a
                       lien of any collateral held by SBA, you should inform such parties of the
                       balance due on the loan, including interest and reimbursable advances. In
                       addition, you may advise guarantors of any collateral acquired or released
                       since the date of the loan authorization.

               b.      If the borrower has submitted a written authorization, the Chief Financial
                       Officer may confirm the status of borrowers' accounts upon requests from
                       private business, accounting, and auditing concerns covered by the
                       authorizations.


                                     Appendix A - Reports



1.     Annual FOIA Report to the Attorney General

               (see http://www.sba.gov/foia)


2.     Chief FOIA Officer Report

               (see http://www.sba.gov/foia)


3.     Quarterly FOIA Report

               (see http://www.sba.gov/foia)


                      Appendix B - Sample Language for FOIA Letters



1.     Extension of Time Letter




Effective Date: May 12, 2018                                                              Page 41
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 84 of 172

                                                                      40 03 4


2.     Predisclosure Notification Letter

3.     Notice to Requester of Predisclosure Notification

4.     Initial Response Letter (denial in full or in part)

5.     Fee Assessment Letter (for Commercial Users)

6.     Sample List Format

7.     Authorization to Disclose

8.     Memo for Referral of Documents to Originating Agency




Effective Date: May 12, 2018                                           Page 42
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 85 of 172

                                                                                               40 03 4


1.      Extension of Time Letter

Re: [FOIA Case Tracking #]


Dear [requester]:

This is pursuant to your [date] Freedom of Information Act request.

We are invoking an extension of time pursuant to 5 USC 552(a) (6) (B) (iii) (I), (II), [and/or] (III):

 (I)    the need to search for and collect the requested records from field facilities or
        other establishments that is separate from the office preparing the request.

(II)    due to the need to search for, collect, and appropriately examine a voluminous
        amount of separate and distinct records which are demanded in a single request.

(III)   due to the need for consultation, which shall be conducted with all practicable
        speed, with another agency having a substantial interest in the determination of
        the request or among two or more components of the agency having substantial
        subject-matter interest therein.

We will be unable to respond to your request within the FOIA's 20-day statutory time period as
there are unusual circumstances which impact our ability to quickly process your request. These
unusual circumstances are: (a) the need to search for and collect records from a facility
geographically separated from this office; (b) the potential volume of records responsive to your
request; and/or (c) the need for consultation with one or more SBA program offices or other
agencies having a substantial interest in either the determination or the subject matter of the records.

If you are not satisfied with this action, you may appeal this decision to the Chief, Freedom of
Information/ Privacy Acts Office, U.S. Small Business Administration, 409 Third St., SW,
Washington, DC 20416. You must submit an appeal within 90 calendar days of the date of the
notice of denial. The appeal should contain a copy of this correspondence, a description of the
information requested and denied, the name and title of the SBA official or employee who denied
the request, the reason for the denial, and any other facts you deem appropriate.

 Please be advised that the 2007 FOIA amendments created the Office of Government Information
Services (OGIS) to offer mediation services to resolve disputes between FOIA requesters and
Federal agencies as a non-exclusive alternative to litigation. Using OGIS services does not affect
your right to pursue litigation.

You may contact OGIS in any of the following ways:

Office of Government Information Services

National Archives and Records Administration



Effective Date: May 12, 2018                                                                    Page 43
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 86 of 172

                                                                                           40 03 4



8601 Adelphi Road – OGIS

College Park, MD 20740-6001

E-mail: ogis@nara.gov

Telephone: 202-741-5770

Toll-free: 1-877-684-6448

Please note that using OGIS services does not affect the timing of filing an appeal with the SBA’s
FOI/PA Officer.

If you have any questions about or need assistance with your request, you may contact the Chief,
Freedom of Information/ Privacy Acts Office, U.S. Small Business Administration by phone at 202-
401-8203, by fax at 202-205-7059, by email at foia@sba.gov, or by mail at 409 Third St., SW,
Washington, DC 20416.
Sincerely,




Effective Date: May 12, 2018                                                                 Page 44
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 87 of 172

                                                                                         40 03 4


2.     Predisclosure Notification Letter



Re: [FOIA Case Tracking #]


Dear [submitter]:

We are providing this letter in accordance with Executive Order 12600 – Predisclosure
Notification Procedures for Confidential Commercial Information, to notify you that we are
processing a Freedom of Information Act (FOIA) request for information regarding [business
name]. In response to the request, we intend to [partially] disclose documents that [business
name] submitted to the SBA.

The FOIA requester is [name/firm], and the request specifically seeks [subject].

Enclosed, in the form we intend to disclose, are copies of the documents submitted by [business
name] that we are considering for release. Please review the enclosed documents to determine if
substantial competitive harm could result to [business name] from their disclosure. If [business
name] objects to their disclosure, an officer or authorized representative of [business name] must
provide this office with a detailed written explanation of all grounds upon which disclosure is
opposed within ten business days from the date of this notice. It is [business name's]
responsibility to demonstrate why the information is considered to be commercial or financial
information that is privileged or confidential by showing how substantial competitive harm
could result from disclosure.

Please be advised that information requested pursuant to the FOIA must be released unless it is
determined to be exempt from mandatory disclosure. In addition, the FOIA requires the
disclosure of reasonably segregated portions of documents subsequent to appropriate
deletions.

The Agency may withhold records only if they meet the criteria of Exemption 4, 5 U.S.C.
§ 552(b)(4), which allows Federal agencies the discretion to withhold "...certain commercial or
financial information obtained from a person and privileged or confidential..." the release of
which could be competitively harmful to you as the submitter of the information; which could
impair the government's ability to obtain similar necessary information in a purely voluntary
manner in the future; and, which could affect other governmental interests, such as program
effectiveness and compliance.




Effective Date: May 12, 2018                                                               Page 45
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 88 of 172

                                                                                         40 03 4


Predisclosure Notification
page 2


This office will review and consider timely objections, but we maintain the final decision-
making authority as to disclosure. If we do not receive a response from [business name] within
five business days from the date of this letter, we will assume [business name] has no objection
to disclosure of the enclosed documents. In addition, if we disagree with [business name's]
objections and feel that Exemption 4 protection is not warranted, we will provide you
notification in writing why we have not sustained the disclosure objections, describe the
information we will disclose, and the date we will make disclosure. We will forward such notice
to [business name] at least ten business days prior to the specified disclosure date.

If you should have any questions regarding this matter, I can be reached at [phone #].

Sincerely,



Enclosure




Effective Date: May 12, 2018                                                              Page 46
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 89 of 172

                                                                                           40 03 4


3.     Notice to Requester of Predisclosure Notification



Re: (FOIA Case Tracking #)


Dear [requester]:

In accordance with 13 CFR § 102.7, this office is invoking an extension of time in order to
process your request. Additionally, in compliance with Executive Order 12600 - Predisclosure
Notification Procedures for Confidential Commercial Information, it is necessary to provide the
submitter of the information an opportunity to comment on the proposed release of certain
documents. The submitter is afforded a review and comment period of ten working days from the
date of our notification letter. We will notify you as expeditiously as possible once this process is
complete and our final disclosure determinations are made.

Furthermore, such a delay may be considered a denial of access to the requested material. You
may appeal this decision to the Chief, FOI/PA Office, 409 Third St., SW, Washington, DC
20416. You must submit your signed, written appeal within 60 calendar days of the date of this
notice.

Please feel free to contact me on [phone #] if you have any questions on this matter.

Sincerely,




Effective Date: May 12, 2018                                                                 Page 47
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 90 of 172

                                                                                           40 03 4


4.     Initial Response Letter (denial in full or in part)



Re: (FOIA Case Tracking #)


Dear [requester]:

This is in response to your Freedom of Information Act (FOIA) request [dated] for access to
[subject].

This office has determined that the requested information be [withheld in full] [released in part.]
The enclosed list describes each document reviewed, [and] my disclosure determination [and,
where appropriate the FOIA exemption cited for information being withheld]. [#] pages are
withheld in full.

The following FOIA exemption[s] [is] [are] cited for the information being withheld:

         Exemption 4 (5 U.S.C. § 552(b)(4)) allows Federal agencies the discretion to withhold
"...certain commercial or financial information obtained from a person and privileged or
confidential..." the release of which could be competitively harmful to the submitter of the
information; which could impair the government's ability to obtain similar necessary information
in a purely voluntary manner in the future; and, which could affect other governmental interests,
such as program effectiveness and compliance.

         Exemption 5 (5 U.S.C. § 552(b) (5)) allows the agency the discretion to withhold
"...inter-agency or intra-agency memorandums or letters which would not be available by law to
a party other than an agency in litigation with the agency.” The purpose of this exemption is to
protect the deliberative process by encouraging a frank exchange of views. In addition, this
exemption protects from disclosure attorney-work product and attorney-client materials.

       Exemption 6 (5 U.S.C. § 552(b) (6)) allows Federal agencies the discretion to withhold
information the disclosure of which would "...be a clearly unwarranted invasion..." of individual
privacy and might adversely affect the individual or his/her family.

As previously estimated… [OR] You agreed to pay… In accordance with 13 CFR § 102.6, FOIA
processing fees [have not been assessed in this instance.] are $30.00 per search hour [total];
$30.00 per review hour [total]; copying $.10 per page [total]. Please submit to this office a check
or money order in the amount of $[total], payable to the Small Business Administration. Upon
receipt of your payment, we will forward the releasable records to you. For your information,
13 CFR § 102.6(d) requires that "SBA will charge interest on any unpaid bill starting on the 31st
day following the date of billing."




Effective Date: May 12, 2018                                                                Page 48
         Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 91 of 172

                                                                                          40 03 4


Page 2


If you have any questions about or need assistance with your request, you may contact the Chief,
Freedom of Information/ Privacy Acts Office, U.S. Small Business Administration by phone at
202-401-8203, by fax at 202-205-7059, by email at www.foia.sba.gov, or by mail at 409 Third
St., SW, Washington, DC 20416.

If you are not satisfied with this action, you may appeal this decision to the Chief, Freedom of
Information/ Privacy Acts Office, U.S. Small Business Administration, 409 Third St., SW,
Washington, DC 20416. You must submit an appeal within 90 calendar days of the date of the
notice of denial. The appeal should contain a copy of this correspondence, a description of the
information requested and denied, the name and title of the SBA official or employee who
denied the request, the reason for the denial, and any other facts you deem appropriate.

The 2007 FOIA amendments created the Office of Government Information Services (OGIS) to
offer mediation services to resolve disputes between FOIA requesters and Federal agencies as a
non-exclusive alternative to litigation. Using OGIS services does not affect your right to pursue
litigation. You may contact OGIS in any of the following ways:

Office of Government Information Services

National Archives and Records Administration,

8601 Adelphi Road – OGIS

College Park, MD 20740-6001

E-mail: ogis@nara.gov

Telephone: 202-741-5770

Toll-free: 1-877-684-6448

Please note that using OGIS services does not affect the timing of filing an appeal with the
SBA’s FOI/PA Officer. If you have any questions about our response to your request, you our
office phone at 202-401-8203, by fax at 202-205-7059, by email at FOIA@sba.gov, or by mail at
[Freedom of Information/ Privacy Acts Office, U.S. Small Business Administration, 409 Third
St., SW, Washington, DC 20416.
Sincerely,



[Enclosure]




Effective Date: May 12, 2018                                                               Page 49
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 92 of 172

                                                                                         40 03 4


5.     Fee Assessment Letter (for Commercial Users)



Re: (FOIA Case Tracking #)


Dear [requester]:

For purposes of processing your Freedom of Information Act request, this office has classified
you as a commercial user. If you object to that classification, please provide specific details
explaining why you feel that category is inappropriate and what category you do qualify for.

In accordance with 13 CFR § 102.8, we estimate that FOIA processing fees will be $______.

       Search Time $46.00/83.00 per hour x ___ hours               = $________

       Review Time $46.00/83.00 per hour x ___ hours               = $________

       Copying Fees $ .10 per page x ___ pages                     = $________

       Computer Search $100.00 per hour x ___hours                 = $________

                                     Estimated Total               = $________

Pursuant to 13 CFR § 102.3(a) (2), we will not begin processing your request until we receive a
fee declaration in which you agree to pay the expenses associated with the processing of your
request. Upon completion of processing, we will notify you of our determinations but will not
provide pertinent records until we receive your payment of assessed fees.

Sincerely,




Effective Date: May 12, 2018                                                              Page 50
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 93 of 172

                                                                                        40 03 4


6.     Sample List Format



x      Date of Document

x      Document Description: i.e., Letter, Memorandum, SBA Form

x      Brief Description of Subject of Document

x      Disclosure Determination: i.e., Released in Full (RIF); Released in Part (RIP); Withheld
       in Full (WIF); In Requester's Possession (IRP)

x      Cite FOIA or PA Exemption(s) relied upon to withhold information

x      In cases where a document originated from another government agency, indicate where
       you are referring the document and tell the requester that Agency will provide a direct
       response.


Example:

1.     10/15/09 SBA Form 1450 – 8(a) Annual Update, 2 pgs. Withheld in part (WIP)
       Exemptions (Exs.) 4 and 6.

2.     7/07/07 Form 1450, 2 pgs. WIP Exs. 4 and 6.

3.     Section X – Financial Plan/Data, 9 pgs. WIP Exs. 4 and 6.

4.     5/01/09 Joe SBA Loan Officer to Bank, re: pending sale action, 2 pgs. Withheld in full
       (WIF) Ex. 5.

5.     5/20/09 letter Joe SBA Loan Officer to ABC firm, re: sale. Released in full (RIF).

6.     5/02/09 letter Department of Justice to SBA re: 8(a) program, 3 pgs. Referred to DOJ for
       their disclosure determinations. You will receive a response directly from DOJ.




Effective Date: May 12, 2018                                                                Page 51
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 94 of 172

                                                                                          40 03 4


7.     Authorization to Disclose

First Party/Third Party

Please be advised that we will process the portion of your letter requesting information
pertaining to [subject] in accordance with the provisions of the Freedom of Information Act. If
you wish to be treated as a first-party requester with regard to the release of information
contained in the file you have requested, please provide this office with a signed release from
[the subject]. That release should authorize the disclosure of proprietary business and/or personal
information contained in the subject file. Otherwise, you will be treated as a third-party
requester.




Effective Date: May 12, 2018                                                               Page 52
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 95 of 172

                                                                                          40 03 4


8.      Memo for Referral of Documents to Originating Agency



MEMORANDUM

DATE:

TO:

FROM:

SUBJECT:               Freedom of Information Act (FOIA) Request of:


                       Re:


This office is processing a FOIA request in response to the subject request and has located the
enclosed documents, which originated at your agency.

We are referring these documents to you for a direct response to the requester. We have notified
the requester that your agency is responsible for the disclosure decisions regarding the attached,
and that we have referred them to your agency.

Please provide me a copy of your response. If you have any questions concerning this matter,
please call me on [phone #].


Enclosures: Incoming Correspondence
            Documents




Effective Date: May 12, 2018                                                               Page 53
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 96 of 172

                                                                                           40 03 4


                               Appendix C - Lists of Information



INFORMATION GENERALLY EXEMPT

Disclosure determinations described below will be affected by business status and the relation of
the requester to the information. A first party requester (i.e., the submitter of the information or
the subject of the record) will be privy to more information than a third party (anyone other than
a first party). Disclosure of segregable records is required.

x      Non-statistical information on pending, declined, withdrawn, or canceled applications.

x      Non-statistical information on defaults, delinquencies, losses etc.

x      Personal and business tax returns.

x      For viable on-going businesses: Financial statements, credit reports, business plans, plant
       lay-outs, marketing strategy, advertising plans, fiscal projections, pricing information,
       payroll information, private sector experience and contracts, purchase information,
       banking information, corporate structure, research plans, and client list of
       applicant/recipient.

x      For viable on-going businesses: Commercial and financial information contained in
       Certificate of Competency records, Requests for Size Determinations, 8(a) Business
       Development Plans, loan applications, SBIC applications and loan officer's reports.

x      Internal documents not incorporated into final Agency action, pending internal
       recommendations on applications for assistance, SBA/attorney-client communications,
       pending litigation documents and investigatory documents. Discretionary disclosure
       policy must be utilized.

x      Personal history and financial statements, resumes, all non-government career
       experience, communications regarding applicant's character, home and email addresses
       and telephone numbers, social security numbers, birth dates and medical records.

x      Portions of IG reports, audit reports, program investigation records and any other records
       which, if released, would interfere with the Government's law enforcement proceedings
       and/or would reveal the identity of a confidential source and documents relating to
       pending litigation and investigations.




Effective Date: May 12, 2018                                                                 Page 54
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 97 of 172

                                                                                          40 03 4


INFORMATION GENERALLY DISCLOSED

x      Names and commercial street and email addresses of recipients of approved loans, SBIC
       licenses, Certificates of Competency, lease guarantees, surety bond guarantees, and
       requests for counseling.

x      Names of officers, directors, stockholders or partners of recipient firms.

x      Kinds and amounts of loans, loan terms, interest rates (except on home disaster loans),
       maturity dates, and general purpose.

x      Statistical data on assistance, loans, defaults, contracts, counseling, etc.

x      Decisions, rulings and records showing final Agency actions in specific factual situations
       if identifying details exempt from disclosure are deleted.

x      Awarded contracts: name of contractor, contract amounts, contract dates and contracting
       agencies.

x      Identity of participating banks.

x      List of 8(a) participants, date of entry into the 8(a) Program, projected graduation date
       from the 8(a) Program, and North American Industry Classification System codes.

x      OHA opinions and decisions, grievances in redacted form.

x      Names of SBA employees, grades, titles, and duty stations.




Effective Date: May 12, 2018                                                                Page 55
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 98 of 172

                                                                                            40 03 4


                               Appendix D - Fee Waiver Guidelines



                                Guidelines for Fee Waiver Requests

Fee waivers will not be granted unless all of the following statutory requirements are met:

(1)    DISCLOSURE OF THE INFORMATION "IS IN THE PUBLIC INTEREST
       BECAUSE IT IS LIKELY TO CONTRIBUTE SIGNIFICANTLY TO PUBLIC
       UNDERSTANDING OF THE OPERATIONS OR ACTIVITIES OF THE
       GOVERNMENT"

       (a)     The subject of the request: whether the subject of the requested records concerns
               the "operations or activities of the Government"

       (b)     The informative value of the information to be disclosed: whether the disclosure
               is "likely to contribute" to an understanding of government operations or activities

       (c)     The contribution to an understanding of the subject by the public likely to result
               from disclosure: whether disclosure of the requested information will contribute
               to "public understanding" (as opposed to personal benefit or understanding)

       (d)     The significance of the contribution to public understanding: whether the
               contribution to public understanding of government operations or activities will
               be "significant"

A fee waiver will not be granted unless disclosure will benefit the general public. The statutory
standard will not be met if disclosure will only benefit a narrow, specialized segment of the
public, or only the individual understanding of the requester. Pursuant to the FOIA fee waiver
guidelines published by the Department of Justice, we ask requesters to describe specifically the
purposes for which they intend to use the requested information, their qualifications and
expertise in the subject area of the information requested, the nature of the their research into that
subject area, and their intended means for disseminating their research to the general public.
Requesters also must show how the general public's understanding of the subject matter in
question will be significantly enhanced by the disclosure, as compared to the level of
understanding of the subject prior to disclosure.




Effective Date: May 12, 2018                                                                  Page 56
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 99 of 172

                                                                                            40 03 4


Fee Waiver Guidelines
Page 2



(2)    DISCLOSURE OF THE INFORMATION "IS NOT PRIMARILY IN THE
       COMMERCIAL INTEREST OF THE REQUESTER"

       (a)     The existence and magnitude of a commercial interest: whether the requester has
               a commercial interest that would be furthered by the requested disclosure

       (b)     The primary interest in disclosure: whether the magnitude of any identified
               commercial interest of the requester is sufficiently large, in comparison to the
               public interest in disclosure, that disclosure is "primarily in the commercial
               interest of the requester"

In order to determine whether the request involves any commercial interest of the requester, and
if so, to assess the magnitude of that commercial interest, we ask requesters to clearly state their
interest in the requested information. Based on information provided by requesters, the identity
of the requesters, and the circumstances surrounding their requests, we will determine whether
disclosure of the requested information is primarily in the commercial interest of the requesters.
Pursuant to guidelines published by the Office of Management and Budget, a "commercial
interest" is one that "furthers a commercial, trade, or profit interest as those terms are commonly
understood.” If we determine that the commercial interest of the requester is sufficiently larger
when compared to the public interest in disclosure, we will consider the request to be primarily
in the commercial interest of the requester.




Effective Date: May 12, 2018                                                                 Page 57
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 100 of 172

                                                                                        40 03 4


Sample Worksheet for Determining Fee Waiver


REQUESTER          ________________________________

CASEWORKER ________________________________


FEE WAIVERS will be granted if both of the following basic requirements are met.

(1)    DISCLOSURE OF THE INFORMATION "IS IN THE PUBLIC INTEREST
       BECAUSE IT IS LIKELY TO CONTRIBUTE SIGNIFICANTLY TO PUBLIC
       UNDERSTANDING OF THE OPERATIONS OR ACTIVITIES OF THE
       GOVERNMENT."

       a.      The Subject of the Request: Whether the Subject of the Requested Records
               Concerns "the Operations or Activities of the Government."

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________

       b.      The Informative Value of the Information to be Disclosed: Whether the
               Disclosure is "likely to contribute" to an Understanding of Government
               Operations or Activities.

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________

       c.      The Contribution to an Understanding of the Subject by the Public Likely
               Result from Disclosure: Whether Disclosure of the Requested Information
               Will Contribute to "Public Understanding.” (PUBLIC UNDERSTANDING
               v. PERSONAL BENEFIT)

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________




Effective Date: May 12, 2018                                                             Page 58
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 101 of 172

                                                                                         40 03 4


Fee Waiver worksheet
page 2


       d.      The Significance of the Contribution to Public Understanding: Whether the
               Contribution to Public Understanding of Government Operations or Activities
               will be "significant".

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________


(2)    DISCLOSURE OF THE INFORMATION "IS NOT PRIMARILY IN THE
       COMMERCIAL INTEREST OF THE REQUESTER."

       a.      The Existence and Magnitude of a Commercial Interest: Whether the Requester
               has a Commercial Interest that would be Furthered by the Requested Disclosure.

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________

       b.      The Primary Interest in Disclosure: Whether the Magnitude of the Identified
               Commercial Interest of the Requester is Sufficiently Large, in Comparison with
               the Public Interest in Disclosure; that Disclosure is "Primarily in the Commercial
               Interest of the Requester."

       _________________________________________________________________

       _________________________________________________________________

       _________________________________________________________________



APPROVED __________________________

DENIED ___________________________




Effective Date: May 12, 2018                                                               Page 59
Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 102 of 172




                       EXHIBIT 5
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 103 of 172




       DISCLOSURE OF INFORMATION                                        40 03 3




1.     Purpose. To establish SBA procedures and guidelines for Disclosure of Information.

2.     Personnel Concerned. All SBA personnel.

3.     SOP Canceled. SOP 40 03 2 dated 8/1/88.

4.     Distribution. Standard.

5.     Originator. Freedom of Information/Privacy Acts Office, Office of Hearings and
       Appeals.




Effective Date: August 4, 2004                                                          Page 1
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 104 of 172




                                                                       40 03 3




Effective Date: August 4, 2004                                          Page 2
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 105 of 172




                                                                                  40 03 3
                                      Table of Contents


Paragraph                                                                  Page


Chapter 1.    The Freedom of Information Act in General

       1.     What is the Freedom of Information Act?                       7

       2.     What Procedures Must SBA Offices Follow to Implement          7
              the FOIA?

       3.     What Information is Considered Public?                        9


Chapter 2.    Processing a FOIA Request

       1.     Who Should Process a FOIA Request?                           11

       2.     Who Can Make a FOIA Request?                                 11

       3.     What is Required for a Proper FOIA Request?                  11

       4.     What is the FOIA Tracking System?                            12

       5.     What Must I Do When I Receive a FOIA Request?                12

       6.     What Are the Time Limits for Processing Requests?       13

       7.     What is Expedited Processing?                                14

       8.     What is Multi- track Processing?                             15

       9.     What is an "Agency Record" vs. a "Personal Record"?          15

       10.    Should I Review Records Originating at Another Agency        15
              or at the White House?

       11.    Do I Have to Provide Records in the Form or Format           16
              Requested?




Effective Date: August 4, 2004                                                    Page 3
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 106 of 172




                                                                                     40 03 3


       12.    Do I Have to Answer Questions or Create Records?             16

       13.    What Should I Include in My Response if I Deny a Request?         17

       14.    Should I Provide Copies of Initial Responses to the FOI/PA        17
              Office?

       15.    When Should I Provide FOIA Appeal Rights?                         18

       16.    What is the Appeal Procedure?                                     18


Chapter 3.    Fees

       1.     Do I Assess Processing Fees?                                 19

       2.     What Other Fees Should I Charge?                                  20

       3.     What are the Categories of Requesters?                            20

       4.     When and How Do Requesters Pay Fees?                              21

       5.     Where Do I Forward Payments?                                      22

       6.     How Do I Process Fee Waiver Requests?                             22

       7.     If I Deny the Fee Waiver Request, Do I Provide Appeal             22
              Rights?


Chapter 4.    FOIA Exemptions

       1.     What Are the Exemptions?                                          23

       2.     What Information Do the FOIA Exemptions Protect?                  24


Chapter 5.    Predisclosure Notification

       1.     What is Predisclosure Notification?                               39



Effective Date: August 4, 2004                                                       Page 4
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 107 of 172




                                                                                    40 03 3


       2.     Do Submitters Have Any Responsibilities When They                39
              Provide Business Information to SBA?

       3.     What Information Should I Provide to Submitters About            40
              Their Rights and How to Object to Disclosure?

       4.     May I Notify a Large Group of Submitters All at Once?            40

       5.     What Should I Do When a Submitter Objects to My                  40
              Proposed Disclosure?

       6.     What if a Requester Files a FOIA Lawsuit?                        42

       7.     When is Notice Not Required?                                     42


Chapter 6.    Other Things You Need To Know

       1.     How Should I Treat Documents that Contain Both Exempt            43
              and Non-exempt Information?

       2.     Should I Make Discretionary Disclosures?                         43

       3.     Does the FOIA or the Privacy Act Provide Disciplinary            45
              Actions?

       4.     What is the Annual FOIA Report?                                  46


Chapter 7.    Special Situations

       1.     How are Congressional Requests for Records Processed?            47

       2.     How Do I Respond to General Accounting Office Requests           47
              for Records?

       3.     What is My Obligation in Respond ing to Requests from Federal    48
              Agencies or Instrumentalities of Any Governmental Jurisdiction
              Within or Under the Control of the United States for Civil or
              Criminal Law Enforcement Purposes?



Effective Date: August 4, 2004                                                      Page 5
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 108 of 172




                                                                                      40 03 3


       4.     What is My Obligation in Responding to Requests from Federal       48
              Departments and Agencies for Other than Law Enforcement
              Purposes?

       5.     What is My Obligation in Responding to Requests for Records        49
              Obtained From Financial Institutions and the Right to Financ ial
              Privacy Act of 1978?

       6.     What About Other Requests for Disclosure?                          49

       7.     What are the Procedures Governing Subpoenas, Appearances           50
              and Testimony?

       8.     What Access May Volunteers and Contractors Have to Case            50
              File Material?


Appendices

       1.     Index of Forms and Reports                                         51

       2.     Sample Language                                                    53

       4.     Lists of Information                                               63

       5.     Fee Waiver Guidelines                                              67




Effective Date: August 4, 2004                                                        Page 6
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 109 of 172




                                                                                          40 03 3


                                           Chapter 1

                         The Freedom of Information Act in General


1.     What is the Freedom of Information Act?

       The Freedom of Information Act (FOIA) is a federal disclosure statute (5 U.S.C. § 552,
       as amended by Public Law 93-502, Public Law 94-409, and Public Law 99-570)
       requiring Federal agencies to disclose to "any person" all records within its possession,
       except for information protected by a FOIA exemption (see chapter 4).


2.     What Procedures Must SBA Offices Follow to Implement the FOIA?

       a.     The Chief, Freedom of Information/Privacy Acts Office (FOI/PA) must:

              (1)     Maintain administrative control of Agency activities in implementing the
                      law;

              (2)     Decide all administrative appeals involving the nondisclosure of requested
                      data and the refusal to waive fees;

              (3)     Educate all SBA offices on their FOIA implementation responsibilities;

              (4)     Prepare the Annual FOIA Report to the Attorney General on or before
                      February l for the previous fiscal year;

              (5)     Provide technical guidance on FOIA's substantive and procedural
                      requirements to all SBA offices;

              (6)     Establish and maintain an electronic reading room for on-line access; and

              (7)     Determine which records are the subject of frequent requests and make
                      those records available in both reading rooms.

              (8)     Ensure that all FOIA contacts have access to and receive training for using
                      the FOIA Tracking System.




Effective Date: August 4, 2004                                                             Page 7
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 110 of 172




                                                                                          40 03 3
       b.     The Office of General Counsel must:

              (1)    Maintain liaison with the Department of Justice with respect to litigation;

              (2)    Provide legal advice when requested by the FOI/PA Office;

              (3)    Maintain rules and regulations governing the procedures for the public to
                     request documents, records and other material, and on fees;

              (4)    Assure that regulations published in the Federal Register are current and
                     legally sufficient;

              (5)    Make available to the public, opinions, orders, and other materials within
                     the General Counsel's functional area of responsibility; and

              (6)    Review any requests or demands seeking SBA personnel to appear or
                     testify in any civil manner before any court, committee or other
                     administrative body.

       c.     Regional Administrators, District Directors, and Disaster Area Directors must:

              (1)    Maintain facilities for public access to the Agency materials identified in
                     paragraph 3.a. of this Chapter;

              (2)    Make information readily available to the public, including how to obtain
                     information by mail;

              (3)    Designate an official (usually Counsel) who will act as the FOIA Contact
                     and who will be responsible for processing all FOIA requests, tracking and
                     maintaining statistics of FOI/PA activity in the FOIA Tracking System,
                     and who will act as a point of contact to the FOI/PA Office;

              (4)    Provide information as required by the provisions of the FOIA; and,

              (5)    Provide training to individuals responsible for processing FOIA requests.




Effective Date: August 4, 2004                                                             Page 8
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 111 of 172




                                                                                           40 03 3


       d.     Associate and Assistant Administrators, Directors, and Special Assistants to the
              Administrator must:

              (1)    Make releasable records of major interest available to the public;

              (2)    Review and maintain current rules, regulations, and other materials
                     involving their respective areas of responsibility;

              (3)    Designate a program official who will act as the FOIA Contact and who
                     will be responsible for processing all FOIA requests, tracking and
                     maintaining statistics of FOI/PA activity in the FOIA Tracking System,
                     and who will act as a point of contact to the FOI/PA Office;

              (4)    Provide information as required by the provisions of the FOIA; and,

              (5)    Provide training to individuals responsible for processing FOIA requests.


3.     What Information is Considered Public?

       a.     The following is available for public inspection and copying, as required by the
              FOIA, and may be found through SBA’s website at www.sba.gov/:

              (1)    List of headquarter and field offices where the public may make requests
                     or obtain information and decisions;

              (2)    All formal and informal procedures;

              (3)    Rules of procedure, descriptions of available forms, locations where forms
                     can be obtained;

              (4)    Statutory rules;

              (5)    Each amendment, revision, or repeal of the foregoing;

              (6)    Final opinions rendered in the adjudication of administrative cases;
                     specific agency policy statements; and administrative staff manuals that
                     affect the public; and




Effective Date: August 4, 2004                                                             Page 9
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 112 of 172




                                                                                       40 03 3
              (7)    Records processed and disclosed in response to FOIA requests that,
                     because of their subject matter, the Agency determines have become or are
                     likely to become the subject of subsequent requests.

       b.     Title 13 of the Code of Federal Regulations (CFR), Chapter 1, at Part 102, sets
              forth SBA's regulations for Disclosure of Information. The CFR is a codification
              of the general and permanent rules published in the Federal Register. The
              Superintendent of Documents, U.S. Government Printing Office, Washington, DC
              20402 sells Title 13, and it is available for inspection and copying at local SBA
              offices and pub lic libraries. In addition, SBA’s Regulations can be accessed at
              www.sba.gov/library/. Advise requesters to check recent Federal Register indices
              for any revisions of the Regulations.

       c.     Requesters may visit the Online Library/Reading Room on SBA’s Home Page at
              www.sba.gov/library/reportsroom.html to obtain a wide range of information such
              as: annual reports, including the Annual FOIA Report; Privacy Impact
              Assessments; studies; statistics; laws and regulations; lists of approved loans;
              publications ; and records listed in a. of this section.




Effective Date: August 4, 2004                                                         Page 10
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 113 of 172




                                                                                          40 03 3


                                          Chapter 2

                                 Processing a FOIA Request


1.     Who Should Process a FOIA Request?

       a.     The SBA office having custody of requested records is responsible for processing
              a FOIA request and making disclosure determinations. The FOI/PA Office will
              refer all initial requests it receives to the appropriate program and/or field
              office(s). If the records involve another office, that office should concur before
              the initial processing office makes a disclosure determination. Refer all requests
              for Office of Inspector General (OIG) records to the Counsel Division, OIG.

       b.     Each SBA office will have a designated FOIA Contact and designated Back-up
              Contact. The Contact will take primary responsibility for processing a FOIA or
              PA request within their office.


2.     Who Can Make a FOIA Request?

       a.     Any "person" can make a FOIA request. The FOIA defines a person as an
              individual (including foreign citizens), a partnership, a corporation, an
              association, and a foreign or domestic (state or local) government.

       b.     Any Federal agency or a "fugitive from justice" is excluded from the definition of
              "person" and cannot make a FOIA request.


3.     What is Required for a Proper FOIA Request?

       All FOIA requests must:

       a.     Be in writing (includes email).

       b.     "Reasonably describe" the information requested so that the processing office can
              locate the requested record with a reasonable amount of effort. A request that
              does not meet this requirement may require the responding office to suggest
              reformulation to the requester. You cannot deny a request because it is too




Effective Date: August 4, 2004                                                            Page 11
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 114 of 172




                                                                                         40 03 3
              broad or burdensome. Do not construe a request so narrowly that you deny
              information you know exists in a form slightly different from that requested.

       c.     State a willingness to pay applicable processing fees, unless a fee waiver is
              requested.

       d.     Be sent to the office where the records are located or to the FOI/PA Office for
              referral when the records' location is unknown or where the records are in
              multiple locations. You must advise the requester that you referred the request
              and provide appropriate contact information.


4.     What Is the FOIA Tracking System?

       a.     The FOIA Tracking System (FTS) is SBA’s web-based database for
              tracking FOIA and PA requests and appeals. It establishes a record of a
              request that includes requester details, dates of correspondence between
              SBA and the requester, the subject of the request, the actions taken by
              SBA until final disposition, and what office is assigned to undertake each
              action. It also produces reports based on queries by office, subject, dates,
              etc.

       b.     Use of the FTS is mandatory; designated FOIA Contacts or their Back- ups
              must enter data into the FTS within 48 hours of receipt of a FOI/PA
              inquiry. Pertinent status and tracking data must be entered once an office
              has taken action. Only the FOIA Contacts and Back-ups have access to
              the FTS through designated user ids and passwords.

       c.     Training for use of the FTS is accessible through the Employee Gateway
              Home Page at Employee Training. Click on either the FOIA System
              Training Slides for step-by-step Power Point slides or the FOIA System
              User’s Manual.


5.     What Must I Do When I Receive a FOIA Request?

       a.     You should determine if the requester is first party or third party. A "first party"
              requester is a person or authorized representative requesting information about
              himself. A "third party" requester is a person or entity requesting information
              about another. If a third party requester wants access to first party


              information, that request must include an authorization signed by the latter,
              allowing you to release such information.

Effective Date: August 4, 2004                                                               Page 12
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 115 of 172




                                                                                            40 03 3

       b.     Input data into the FOIA Tracking System. See paragraph 4. of this chapter.

       c.     Before you actually process an initial request, you must determine if you should
              assess fees and if so, estimate the fees. You should notify the requester if the
              estimated fees will exceed $25.00. If so, the requester must provide a fee
              declaration and agree to pay the anticipated fees before you process the request.
              If the estimated fees are more than $250 or if the requester has previously failed
              to pay fees, you may request advance payment. The advance payment should
              include the estimated amount, plus any past due charges and interest. See chapter
              3, paragraph 4.

       d.     You should determine what type of request it is. You should process requests
              citing both the FOIA and the PA or citing no Act at all, under both Acts for fullest
              disclosure. Fee provisions of one or both Acts apply, as appropriate. Consult
              with the FOI/PA Office if you have any questions regarding this matter.

       e.     You must review all pertinent agency records that are within your office's
              possession and control as of the close of business the day you received the
              request. You must apply reasonable search standards and exercise sound
              discretion in your search for the requested records.

       f.     If you receive a request that appears to have been sent by a requester or group of
              collaborating requesters to multiple field or program offices for the same
              information, you should contact the FOI/PA Office. The FOI/PA Office will
              determine if Headquarters can provide an aggregate response. This procedure
              will ensure consistency and the proper assessment of aggregate fees.


6.     What Are the Time Limits for Processing Requests?

       a.     You must notify the requester of your disclosure determinations within 20
              working days from receipt of the request, Saturdays, Sundays, and Federal
              holidays excluded. If you deny the request or if no records exist, you must notify
              the requester of his right to an administrative appeal and tell him he must appeal
              within 60 calendar days of the date of the notice of your denial.




       b.     Under certain "unusual circumstances," you may extend the 20 day time limit for
              responding to requests for a period not to exceed ten working days by notifying
              the requester in writing. You should include the reason for the


Effective Date: August 4, 2004                                                              Page 13
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 116 of 172




                                                                                           40 03 3
              extension and an expected date of response. The three statutory "unusual
              circumstances" are:

              (1)    The need to search for and collect the requested records from other
                     separate facilities.

              (2)    The need to search for, collect and examine a voluminous amount of
                     records.

              (3)    The need for consultation with another agency or division with a
                     substantial interest in the request.

       c.     Because the FOIA allows for only one extension of time, either at the initial or
              appellate stage, you must notify the FOI/PA Office if you need an extension.

       d.     Additional time may be allowable. Where an extension of more than ten working
              days will be necessary due to exceptional circumstances, you may give the
              requester an opportunity to modify the request so it may be processed within the
              usual time limits in paragraphs (a) and (b) of this section, or to arrange an
              alternative time period for processing the request or a modified request. Confirm
              this arrangement with the requester in writing.


7.     What is Expedited Processing?

       a.     The FOIA allows requesters to seek expedited processing if one of the following
              conditions is met:

              (1)    the requester demonstrates that someone’s life or physical safety would be
                     in imminent danger if SBA did not respond to the request within 20
                     working days; or

             (2)     the requester is a person primarily engaged in disseminating information,
                     and there exists an urgency to inform the public about an actual or alleged
                     Federal Government activity.




       b.     If a requester provides a certification of ‘compelling need,’ you must decide
              whether to grant the expedited processing within ten working days from the date
              the request is received and notify the requester of your decision. You must give
              priority to an expedited request and process the requested records as soon as
              practicable.

Effective Date: August 4, 2004                                                             Page 14
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 117 of 172




                                                                                           40 03 3

       c.     If you deny a request for expedited processing, you must provide the requester
              with appeal rights. See paragraph 13.c. of this chapter. The FOI/PA Office will
              give expeditious consideration to any administrative appeal of a denial for
              expedited processing.


8.     What is Multi-track Processing?

       Multi-track processing is permitted if an office receives so many requests, that it cannot
       respond to all within 30 working days. An office with a substantial backlog of requests
       may decide that multi- track processing is necessary and create tracks based on the
       amount of work or time (or both) involved in processing. Requests on each track are then
       processed generally in the order in which they are received. Requesters should be given
       the opportunity to limit their requests in order to obtain faster processing.


9.     What is an "Agency Record" vs. a "Personal Record"?

       a.     "Agency records" are documents that are either created or obtained by an agency,
              and which are under agency possession and control at the time of the FOIA
              request. You must review all "agency records" pertinent to the FOIA request you
              are processing.

       b.     "Personal records" are not subject to FOIA review. You should look to the
              purpose for which the document was created, the degree of integration of the
              record into the agency’s filing system, and the extent to which the author or other
              employees used the record to conduct agency business. When a record is
              "personal", you should advise the FOIA requester that such a determination is
              made about that record.


10.    Should I Review Records Originating at Another Agency or at the White House?




       a.     If you locate responsive records that originated at another agency, you must refer
              the records to that agency for response and notify the requester of the referral. If
              you are reviewing documents that contain information provided by or concerning
              another agency, you should consult with that agency regarding disclosure.

       b.     Due to Executive Privilege and because the White House has a unique status
              under the FOIA, any White House (including the Office of the Vice President)

Effective Date: August 4, 2004                                                             Page 15
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 118 of 172




                                                                                         40 03 3
              records you locate should be forwarded through SBA’s Office of General Counsel
              for release to the Office of the Counsel to the President for any recommendation
              or comment, or assertion of privilege. If SBA material is incorporated within
              those records, you should advise the White House Counsel's Office if you believe
              a FOIA exemption applies.

              (1)    This consultation process does not absolve you of your administrative
                     responsibility to respond to a FOIA request.

              (2)    Records in the public domain do not require consultation. If you are not
                     sure of the status, contact the White House Counsel before disclosing.

       c.     In some instances, a record originating in the White House or in the Office of the
              Vice President may be one over which those entities have retained control and
              they are not considered an "agency record" subject to the FOIA.


11.    Do I Have to Provide Records in the Form or Format Requested?

       a.     You must provide a responsive record in the form or format requested if the
              record is readily reproducible in that requested form or format. Reasonable
              efforts must be made to maintain records in forms or formats that are
              reproducible.

       b.     You must make ‘reasonable efforts’ to search for records in electronic form or
              format, except when the search would significantly interfere with the operation of
              the Agency’s automated information systems.

       c.     You must determine if a requested database search would involve new
              programming and database retrieval efforts, whether those efforts are ‘reasonable’
              under the circumstances involved. You are not required to make a search if it
              would “significantly interfere” with computer system operations.


12.    Do I Have to Answer Questions or Create Records?

       No. The FOIA does not require you to answer questions or create new records in order to
       respond to a FOIA request, although, you should answer the request if it can
       easily be responded to with a simple explanation. You may refer the inquiry to the
       appropriate office for response. You should provide computerized data that can be easily
       compiled.


13.    What Should I Include in My Response if I Deny a Request?

Effective Date: August 4, 2004                                                           Page 16
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 119 of 172




                                                                                          40 03 3

       You must reply in writing and include the following:

       (a)    A list describing each document withheld, the specific FOIA exemption(s) cited,
              and a brief explanation of the application of the exemption(s). You must refer
              any OIG records to OIG Counsel Division for their review.

       (b)    You must indicate the amount of information deleted on the record where the
              deletion is made, wherever it is technically feasible to do so, with the exemption
              cited. You also must include the total number of pages withheld in full in your
              response letter.

       (c)    A statement of the requester's right to appeal. When you deny access to records
              in full or in part, if records do not exist, or you deny a request for expedited
              processing or deny a fee waiver request, you must include the following appeal
              paragraph in your response:

                     You may appeal this decision to the Chief, Freedom of Information/
                     Privacy Acts Office, US Small Business Administration, 409 Third St.,
                     SW, Mail Code 2441, Washington, DC 20416. You must submit an
                     appeal within 60 calendar days of the date of the notice of denial. The
                     appeal should contain a description of the information requested and
                     denied, the name and title of the SBA official or employee who denied the
                     request, the reason for the denial, and other facts you deem appropriate.

       (d)    You must keep copies of all documents released and withheld, and all pertinent
              correspondence.




14.    Should I Provide Copies of Initial Responses to FOI/PA Office?

       Yes. You must send copies of all initial responses to the FOI/PA Office at the time you
       respond. Do not include copies of documents you release or withhold.


15.    When Should I Provide FOIA Appeal Rights?

       You must provide appeal rights in your response when you deny a request either in full or
       in part, when the requested records do not exist, when you deny a request for expedited
       processing, or when you deny a fee waiver request. You must notify requesters they have
       60 calendar days after the date of the notice to appeal your decision.


Effective Date: August 4, 2004                                                            Page 17
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 120 of 172




                                                                                          40 03 3

16.    What is the Appeal Procedure?

       a.     When you deny a request, the requester is entitled to prompt review by the
              Administrator; this authority has been delegated to the Chief, FOI/PA Office. If
              the FOI/PA Office receives an appeal, it will request that you provide complete
              copies of each document/record you withheld. You must provide those records as
              expeditiously as possible after the FOI/PA Office notifies you of their receipt of
              an appeal.

       b.     The Chief, FOI/PA Office must provide the requester/appellant with a written
              decision. If the decision upholds the initial refusal to disclose, it must contain a
              statement explaining the basis for the refusal. If the appellant argues for the
              waiver of an applicable exemption, the final decision should explain why a waiver
              is not granted. The final decision must advise the appellant that judicial review is
              available by filing a complaint with the District Court of the United States in one
              of the following districts:

              (1)    Where the appellant resides;

              (2)    Where the appellant has its principal place of business;

              (3)    Where the records are located; or

              (4)    In the District of Columbia.



       c.     If requested records are located in the FOI/PA Office, that office will process the
              request. The Assistant Administrator for the Office of Hearings and Appeals will
              decide appeals that the FOI/PA Office initially denies.

       d.     The FOIA requires administrative appeals to be decided within 20 working days
              of their receipt. An extension of up to ten working days may be granted. See
              paragraph 6.b. of this chapter. SBA can invoke this ten day extension only one
              time, either at the initial or appellate stage.

       e.     The FOI/PA Office may only assess fees at the appellate level for information
              withheld under a different exemption from the initial denial and for duplication of
              records.




Effective Date: August 4, 2004                                                            Page 18
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 121 of 172




                                                                                         40 03 3


                                           Chapter 3

                                              Fees


1.     Do I Assess Processing Fees?

       Yes. You must impose fees at the initial processing level in accordance with 13 CFR §
       102.6, the FOIA, and Office of Management and Budget (OMB) Guidelines. The
       appellate office can charge fees only under limited circumstances. Depending on the
       requester's category, fees may be charged for time spent in searching for and reviewing
       documents, and for duplication costs.

       a.     Fee schedule.

              (1)    Search time is that actually spent looking for responsive material,
                     including page-by-page or line-by- line identification within documents.
                     You should charge for search time even if you do not locate responsive
                     documents or if all responsive records are exempt.

                     (a)      Manual Search - $30.00 per hour for all personnel.

                     (b)      Computer Searches - Fees are the actual cost of providing the
                              service. The Office of the Chief Information Officer can provide
                              cost estimates.

                     (c)      You should provide the first two hours of search time without
                              charge unless the requester is seeking documents for commercial
                              use.

              (2)    Review time can only be charged to commercial use requesters and is the
                     time you spend reviewing records to determine if they are exempt from
                     mandatory disclosure. Review costs are $30.00 per hour. Time spent
                     resolving general, legal, or policy issues regarding the application of an
                     exemption does not qualify as review time.

              (3)    Duplication charges are actual costs of copying a document. Except for
                     commercial use requesters, you should provide the first 100 pages of
                     duplication without charge.




Effective Date: August 4, 2004                                                           Page 19
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 122 of 172




                                                                                          40 03 3
                     (a)     For paper-copy reproduction the fee is ten cents per page.

                     (b)     For copies of computer printouts or tapes, actual costs of
                             production will be charged including operator time.

              (4)    Waive fees less than $25.

       b.     Interest on unpaid balances will accrue on the 31st day following the day on
              which the bill was sent.

              (1)    The interest rate is prescribed by 31 U.S.C. § 3717 and is published in the
                     Federal Register whenever it changes.

              (2)    The Fee Interest Computation Rate is calculated as follows: rate
                     multiplied by number of days divided by 365 multiplied by debt.

       c.     Requesters with delinquent fees must be advised that pending or new requests will
              not be processed until they have paid all outstanding fees. Advise the FOI/PA
              Office of outstanding fees.

       d.     Persons may inspect and copy releasable documents in SBA facilities. The
              charges described in this section should apply.


2.     What Other Fees Should I Charge?

       a.     Certification of true copies. When requested, you should charge the actual costs
              for certifying copies.

       b.     Costs for special mailing. When requested, you should charge the actual costs for
              sending responses by methods other than regular mail.




Effective Date: August 4, 2004                                                            Page 20
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 123 of 172




                                                                                             40 03 3


3.     What are the Categories of Requesters?

       a.     Commercial Use Requester - A requester who seeks information for a use or
              purpose that furthers his or her commercial, trade or profit interests, which can
              include furthering those interests through litigation. You must charge to recover
              the full direct costs for search, review and duplication. Commercial use
              requesters do not receive two free hours of search time or 100 pages copied free.

       b.     Educational and Noncommercial Scientific Institution Requester – A state-
              certified school at any level; an accredited college or university; an accredited
              institution of professional education; or any accredited or state-certified institution
              of vocational education, that operates a program of scholarly or scientific
              research. An educational or noncommercial scientific institution requester must
              show that the request is authorized by and is made under the auspices of a
              qualifying institution and that the records are not sought for a commercial use but
              to further scholarly or scientific research. You must charge for duplication costs
              after the first 100 pages (unless the total is less than $25).

       c.     Representative of the News Media – A requester actively gathering information
              for one or more news media who is employed by a news medium or has a
              reasonable expectation of selling the information to one or more news media.
              A news medium is an entity organized and operated to distribute information to
              the general public. A news medium may provide information by subscription and
              may target its dissemination to a narrow section of the general public so long as
              the general public may purchase information from it. You shall not consider a
              news media request as a commercial use. You must charge reproduction costs
              after the first 100 pages (unless the total is less than $25).

       d.     All other requesters – A member of the general public who does not fit into any of
              the other categories. You must charge fees for search time after the first two
              hours and for reproduction of records after the first 100 pages (unless the total is
              less than $25).


4.     When and How Do Requesters Pay Fees?

        a.     A requester must provide payment in the form of a check or money order
               payable to SBA. The payment should be made upon receipt of your response but
               before you send copies of releasable records. A requester, who has failed




Effective Date: August 4, 2004                                                               Page 21
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 124 of 172




                                                                                           40 03 3
        b.       to pay a fee within 31 days of assessment for a previous request, must pay fees in
                 advance of your processing a new request.

        c.       You must notify a requester of estimated costs exceeding $25.00 unless the
                 requester has previously expressed a willingness to pay up to a specific amount.
                 The requester must provide a declaration agreeing to pay up to a specified
                 amount before you process the request.

        d.       When the estimated fee exceeds $250.00 you may require the requester either to
                 repay in full or provide written assurance of full payment before you begin
                 processing the request. See 5 U.S.C. § 552(a)(4)(v).

        e.       You must hold fees paid in advance pending completion of the search. You must
                 then adjust the fee estimate when final charges have been determined. You
                 should not provide the documents until you have received the promised fee
                 payment.


5.     Where Do I Forward Payments?

       You must submit payments to the Chief Financial Officer (CFO), Headquarters, Attn:
       FOIA Fees. You should send an acknowledgement of receipt to the requester. The CFO
       will forward all payments to the U.S. Treasury.


6.     How Do I Process Fee Waiver Requests ?

       The processing office is responsible for making the initial determination. You should
       grant fee waivers or reductions only when disclosure would primarily benefit the general
       public, not the commercial interest of the requester. Fee waivers also must meet the
       Department of Justice (DOJ), “Guidelines for Fee Waivers”. See appendix 4.


7.     If I Deny the Fee Waiver Request, Do I Provide Appeal Rights?

             a. Yes. When you deny a fee waiver, you must provide the requester with appeal
                rights. See chapter 2, paragraph 13.c. If the requester submits an appeal, the
                Chief, FOI/PA Office will process the appeal and notify you and the requester of
                the final decision.



             b. Before a fee waiver request is decided, the requester must send a written
                declaration of intent to pay the fees if the fee waiver appeal is denied.

Effective Date: August 4, 2004                                                              Page 22
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 125 of 172




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 23
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 126 of 172




                                                                                           40 03 3


                                           Chapter 4

                                      FOIA Exemptions


1.     What Are the Exemptions?

       The nine exemp tions of the FOIA ordinarily provide the only bases for nondisclosure of
       documents in response to FOIA requests. They are generally discretionary, not
       mandatory. The exemptions are:

       a.     Exemption 1 - 5 U.S.C. § 552(b)(1) - Protects matters "(a) specifically authorized
              under criteria established by an Executive Order to be kept secret in the interest of
              national defense or foreign policy and (b) are in fact properly classified pursuant
              to such Executive Order."

       b.     Exemption 2 - 5 U.S.C. § 552(b)(2) - Exempts from mandatory disclosure records
              "related solely to the internal personnel rules and practices of an agency."
              Disclosure is required where a genuine and significant public interest exists,
              unless such disclosure may circumvent a lawful agency regulation.

       c.     Exemption 3 - 5 U.S.C. § 552(b)(3) - Allows the withholding of information
              prohibited from disclosure by another statute only if one of two requirements is
              met: the statute either "(A) requires that the matters be withheld from the public
              in such a manner as to leave no discretion on the issue, or (B) establishes
              particular criteria for withholding or refers to particular types of matters to be
              withheld.”

       d.     Exemption 4 - 5 U.S.C. § 552(b)(4) - Protects from required FOIA disclosure
              "trade secrets and commercial or financial information obtained from a person
              and privileged or confidential."

       e.     Exemption 5 - 5 U.S.C. § 552(b)(5) - Protects from required FOIA disclosure
              "inter-agency or intra-agency memorandums or letters which would not be
              available by law to a party other than an agency in litigation with the agency."

       f.     Exemption 6 - 5 U.S.C. § 552(b)(6) - Protects from required FOIA disclosure
              "personnel and medical files and similar files the disclosure of which would
              constitute a clearly unwarranted invasion of personal privacy."




Effective Date: August 4, 2004                                                             Page 24
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 127 of 172




                                                                                         40 03 3
       g.     Exemption 7 - (5 U.S.C. § 552(b)(7) - Exempts from required FOIA disclosure
              investigatory records compiled for law enforcement purposes, if the release of
              such records would cause one or more of six specified types of harm (see
              paragraph 2.g of this chapter).

       h.     Exemption 8 - 5 U.S.C. § 552(b)(8) - Pertains to matters "contained in or related
              to examination, operating, or condition reports prepared by or on behalf of, or for
              the use of an agency responsible for the regulation or supervision of financial
              institutions."

       i.     Exemption 9 - 5 U.S.C. § 552(b)(9) - Protects "geological and geophysical
              information and data, including maps concerning wells."


2.     What Information Do the FOIA Exemptions Protect?

       You must disclose a record, or any segregable portion thereof, unless it falls within one
       or more or the statutory exemptions discussed in detail below.

       a.     Exemption 1 protects matters "(a) specifically authorized under criteria
              established by an Executive Order to be kept secret in the interest of national
              defense or foreign policy and (b) are in fact properly classified pursuant to such
              Executive Order." SBA does not generally maintain classified documents with
              the exception of some OIG records. Consult the Chief, FOI/PA Office if you have
              questions.

       b.     Exemption 2 exempts from mandatory disclosure records "related solely to the
              internal personnel rules and practices of an agency." Disclosure is required where
              a genuine and significant public interest exists, unless such disclosure may
              circumvent a lawful agency regulation. Courts have interpreted the exemption to
              encompass two distinct categories of information:

              (1)     "Low 2" information - internal matters of a relatively trivial nature. This
                      relieves agencies from assembling and maintaining for public inspection,
                      routine or trivial matters which are not of a genuine or significant benefit
                      to the public. You should be liberal in releasing such information though
                      in keeping with the "d iscretionary disclosure" policy. See chapter 6,
                      paragraph 2. Exempt records may include rules for parking facilities,
                      lunch hour regulations, sick leave policy, etc. You



                      normally would disclose these items unless public or private interests
                      would be harmed by disclosure.

Effective Date: August 4, 2004                                                             Page 25
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 128 of 172




                                                                                            40 03 3

              (2)    "High 2" information - more substantial internal matters, the disclosure of
                     which would risk circumvention of a legal requirement. This protects, for
                     example, records used by SBA auditors and investigators when disclosure
                     would impede the law enforcement process and protects records pertaining
                     to internal financial management, vulnerability assessments, computer
                     sensitive programs, etc. Release is not negotiable. Computer security
                     plans and portions of some OIG manuals on investigatory techniques
                     could be withheld under Exemption 2.

       c.     Exemption 3 allows the withholding of information prohibited from disclosure by
              another statute only if one of two requirements is met. The statute either:

              (1)    Requires that the matters be withheld from the public in such a manner as
                     to leave no discretion on the issue, or

              (2)    Establishes particular criteria for withholding or refers to particular types
                     of matters to be withheld. The statute on which you rely must "explicitly
                     deal with public disclosure."

              (3)    Exemption 3 protects records obtained from the Internal Revenue Service
                     (26 U.S.C. § 6103); proprietary or source selection information on the
                     procurement process (41 U.S.C. § 423(b)(3)); and matters before a Grand
                     Jury.

       d.     Exemption 4 protects from required FOIA disclosure "trade secrets and
              commercial or financial information obtained from a person and privileged or
              confidential." In order to withhold information, it must be a trade secret; or
              information that is commercial or financial; and that was obtained from a person;
              and is privileged or confidential.

              (1)    "Trade secrets" - A trade secret is any formula, pattern, device, or
                     commercially valuable information used in a business that may provide a
                     competitive advantage. The Trade Secrets Act (18 U.S.C. § 1905)
                     prohibits the unauthorized disclosure of all Exemption 4 protected data.

              (2)    "Commercial or financial information obtained from a person and
                     privileged or confidential" – The following definitions are applicable:


                     (a)    "commercial or financial information" - includes financial
                            statements, research data, overhead and operating costs, customer
                            and supplier lists, and pending applications for assistance.
                            Commercial information may involve anything "pertaining or

Effective Date: August 4, 2004                                                             Page 26
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 129 of 172




                                                                                     40 03 3
                            relating to or dealing with commerce." Commercial information
                            may include material submitted by nonprofit entities.

                     (b)    "obtained from a person" - refers to any person, entity or
                            corporation outside the Federal government.

                     (c)    "privileged" - encompasses the privileges available in litigation,
                            e.g., doctor-patient, attorney-client, etc. Settlement negotiations
                            have also been protected as privileged.

                     (d)    "confidential" - disclosure of "confidential" information would
                            either impair the government's ability to obtain necessary
                            information in the future; or cause substantial harm to the
                            competitive position of the person from whom it was obtained.

              (3)    Confidential Information -You should conduct the following analyses to
                     decide if information is confidential:

                     (a)    Determine whether the information was "required" to be
                            submitted, i.e., that which is submitted to the government in order
                            to participate in programs such as SBA's loan and contracting
                            programs.

                     (b)    Information “required” to be submitted is considered confidential
                            if:

                            i.     Disclosure would diminish the "reliability" or "quality" of
                                   what is submitted to the government; or

                            ii.    Release would cause substantial harm to the competitive
                                   position of the person from whom the information was
                                   obtained. Executive Order 12600 requires you to provide
                                   predisclosure notification to the submitter. See chapter 5.
                                   You must look at the facts and circumstances of each
                                   individual case and not make class determinations of
                                   confidentiality.


                     (c)    Information "voluntarily" submitted is considered confidential if
                            the submitter would not ordinarily release it to the general public.
                            Such information receives broad Exemption 4 protection.

                            i.     If you are unsure of submitters' customary treatment of
                                   requested information, notify the submitters and give them

Effective Date: August 4, 2004                                                            Page 27
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 130 of 172




                                                                                          40 03 3
                                    an opportunity to provide a description of their treatment of
                                    the information, including any disclosures that are
                                    customarily made and under what conditions such
                                    disclosures occur. This notice should be similar to
                                    predisclosure notification.

                            ii.     DOJ recommends these procedures, which were established
                                    as a result of Critical Mass Energy Project v. Nuclear
                                    Regulatory Commission, 975 F.2d 871 (1992).

                     (d)    If public disclosure will harm an identifiable private or
                            governmental interest which Congress sought to protect by
                            enacting Exemption 4, that information is considered
                            confidential. DOJ identifies as one example of this standard, an
                            "intrinsically valuable" record (records that are not significant for
                            their content, but as valuable commodities which can be sold in the
                            marketplace) such as credit reports obtained through a contractual
                            agreement. You may withhold these records if the evidence
                            demonstrates that potential customers actually would utilize FOIA
                            as a substitute for purchasing the records from the submitter.

              (4)    You may generally withhold, in full or in part, the following under
                     Exemption 4; you must always review the documents to determine if
                     you can disclose portions.

                     (a)    Financial statements and credit reports

                     (b)    Applications on any assistance program (loans, Small Business
                            Investment Company (SBIC), 8(a), Certificate of Competency)

                     (c)    Requests for size determinations

                     (d)    8(a) business development plans


                     (e)    Loan status (other than charged-off or paid in full)

                     (f)    Financial information on SBIC portfolio companies

                     (g)    Client lists

                     (h)    Pricing information

                     (i)    Specific terms and value of collateral

Effective Date: August 4, 2004                                                           Page 28
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 131 of 172




                                                                                          40 03 3

                     (j)     Term and rates of disaster loans and economic injury loans

              (5)    The following information usually is not granted Exemption 4 protection:

                     (a)     Approved loan recipients, amounts and dates

                     (b)     Government contract amounts

                     (c)     Charged-off amounts on business loans

                     (d)     Names of directors and officers

                     (e)     Statistical data

                     (f)     Names of participating banks

                     (g)     Collateral in general terms

                     (h)     Use of proceeds in general terms

                     (i)     8(a) Fixed Program Participation Term (FPPT) dates

                     (j)     SIC or NAICS Codes

                     (k)     Names of SBIC portfolio companies

       e.     Exemption 5 protects "inter-agency or intra-agency memorandums or letters
              which would not be available by law to a party other than an agency in litigation
              with the agency." The purpose of this exemption is to facilitate sound


              governmental decision- making by encouraging a frank exchange of views.
              Exemption 5 protects documents normally privileged in the civil discovery
              context.

              (1)    Two rules apply to Exemption 5. First, the exemption applies only to
                     predecisional documents such as advice, recommendations, proposals,
                     etc.; it does not apply to purely factual matters. Second, the exemption
                     does not apply to deliberative documents or portions of documents that are
                     expressly adopted as the basis of a final agency action. You should
                     disclose information if no foreseeable harm to Agency deliberation would
                     result. See "foreseeable harm" discussion below.


Effective Date: August 4, 2004                                                            Page 29
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 132 of 172




                                                                                         40 03 3
              (2)    The Deliberative Process Privilege "prevents injury to the quality of
                     agency decisions" by:

                     (a)    encouraging open, frank discussions on policy matters between
                            subordinates and superiors;

                     (b)    protecting against premature disclosure of proposed policies; and;

                     (c)    protecting against public confusion that might result from
                            disclosure of reasoning that was not ultimately the grounds for an
                            agency’s action.

              (3)    Final agency decisions and statements of policy are not considered
                     predecisional and therefore do not meet the requirements of the
                     deliberative process privilege. You must be able to determine which
                     deliberative process is involved; and who has the decision-making
                     authority. Unless factual information is subject to another FOIA
                     exemption, or is "inextricably intertwined" with the deliberative material,
                     you must disclose it. A predecisional memorandum is considered
                     expressly adopted as the basis of final agency action if it is referred to in
                     the final agency decision.

              (4)    The Attorney Work-Product Privilege protects documents prepared by
                     attorneys (and possibly employees under their supervision) in
                     contemplation of litigation. It extends to administrative, criminal, and
                     civil proceedings. This privilege does not protect routine documents not
                     directly associated with litigation. Portions of a document also may be
                     withheld because of other privileges or exemptions. The attorney work-


              (5)    product privilege extends to documents prepared "by or for another party
                     or by or for that party's representative." See Rule 26(b)(3) of the Federal
                     Rules of Civil Procedures. Factual information within documents should
                     be reviewed for potential disclosure, but may be afforded protection under
                     this privilege.

                     (a)    When the litigation ends, this privilege no longer can be asserted
                            unless a unique continuing sensitivity exists, and disclosure would
                            cause real harm to the interests of the attorney and the client even
                            after the controversy is resolved. See subparagraph 2 below for a
                            complete discussion of the "foreseeable harm" standard. The DOJ
                            Freedom of Information Act Guide and Privacy Act Overview
                            identifies the criteria for applying that standard.


Effective Date: August 4, 2004                                                             Page 30
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 133 of 172




                                                                                           40 03 3
                     (b)    The time element. Is the case still pending or, if not, has the
                            sensitivity of the information faded?

                     (c)    The litigation connection element. Even if the case has ended,
                            does the information remain sensitive due to its connection to
                            similar or recurring litigation?

                     (d)    The substantive scope element. The scope of the privilege is so
                            broad that it covers all documents and information involved in a
                            case.

                     (e)    The inherent sensitivity element. Regardless of any other
                            consideration, some portions of litigation files simply have no
                            inherent sensitivity.

              (5)    Attorney-Client Privilege. Protected documents contain "confidential
                     communications between an attorney and his client relating to a legal
                     matter for which the client has sought professional advice." Unlike the
                     attorney work-product privilege, this privilege is not limited to litigation.
                     It extends protection to background information and advice exchanged
                     between the client and attorney, or between agency employees and agency
                     counsel.

                     (a)    The attorney-client privilege is not immune from the "foreseeable
                            harm" standard. It is the agency's privilege to waive if it chooses.


                     (b)    Exemption 5 embodies practically all civil discovery privileges,
                            the settlement negotiatio ns privilege, and others.

              (6)    Foreseeable Harm Standard. This standard requires you to consider the
                     use of an exemption and the reasonably expected consequences of
                     disclosure on a case-by-case basis. In determining harm you should
                     consider the following primary factors set forth in the DOJ Overview:

                     (a)    The nature of the decision involved. Some agency decisions are
                            highly sensitive or controversial; most are far less so.

                     (b)    The nature of the decision- making process. Some agenc y
                            decision- making requires total candor and confidentiality.

                     (c)    The status of the decision. There is a far greater likelihood of harm
                            from disclosure in a pending decision rather than in a final one.


Effective Date: August 4, 2004                                                            Page 31
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 134 of 172




                                                                                       40 03 3
                     (d)    The status of the personnel involved. How will disclosure affect
                            agency employees?

                     (e)    The potential for process impairment. Will the quality of
                            deliberation actually diminish if the decision- makers are inhibited
                            by potential disclosure?

                     (f)    The significance of any process impairment. In some cases, any
                            anticipated "chilling effect" on the agency's decision- making
                            process might be negligible.

                     (g)    The age of the information. The sensitivity of information tends to
                            fade with the passage of time.

                     (h)    The sensitivity of individual record portions. Irrespective of any
                            other factor, you must focus on "the individual sensitivity of each
                            item of information."

              (7)    Illustrative SBA Records Which May Be Afforded Exemption 5
                     Protection.

                     (a)    Materials prepared by SBA personnel in anticipation of litigation.


                     (b)    Recommendations and comments of Agency personnel contained
                            in predecisional documents, where there is no final action or final
                            decision.

       f.     Exemption 6 protects from required FOIA disclosure "personnel and medical files
              and similar files the disclosure of which would constitute a clearly unwarranted
              invasion of personal privacy."

              (1)    "Personnel and medical files and similar files" - The term "personnel and
                     medical files" is self explanatory. The term "similar files" should be
                     interpreted broadly and covers all information which "applies to a
                     particular individual."

              (2)    "Disclosure of which would constitute a clearly unwarranted invasion of
                     personal privacy" - In determining whether a disclosure is clearly
                     unwarranted, you must balance an individual's privacy interest against the
                     public interest that would be served by disclosure. If a privacy interest
                     exists, it generally outweighs any public interest and the information
                     should be withheld.


Effective Date: August 4, 2004                                                           Page 32
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 135 of 172




                                                                                           40 03 3
                     (a)    Is there an expectation of privacy? If not, there is no invasion of
                            privacy and the exemption does not apply.

                            i.     If the information is widely available within the public
                                   domain, there is no expectation of privacy. If it was
                                   available to the public at some time or place, but is now
                                   hard to obtain, the individual may have a privacy interest.

                            ii.    The names of FOIA requesters are released, unless their
                                   requests also cite the PA and seek records on themselves.

                            iii.   Deceased individuals do not possess privacy interests, but
                                   in certain situations the surviving family may receive
                                   Exemption 6 protection.

                            iv.    Businesses and corporations do not have privacy interests
                                   protected under Exemption 6, although their individual
                                   officers and employees may.




                     (b)    Once you determine that a privacy interest exists, you must weigh
                            the particular privacy interest against any public interest that would
                            be served by a requested disclosure.

                            i.     A privacy invasion is one that would expose an individual
                                   to personal distress or embarrassment including
                                   information concerning marital status, date of birth,
                                   religious affiliation, medical condition, financial status,
                                   details of an employee’s performance evaluation, etc.

                            ii.    Personal records that do not reveal the workings or
                                   activities of the government are not subject to disclosure.
                                   To qualify for release, records must demonstrate a public
                                   interest. U.S. Department of Justice v. Reporters
                                   Committee for Freedom of the Press, 489 U.S. 749 (1989).

                            iii.   Disclosure must benefit the public overall, and not just the
                                   requester. You may not consider the requester's purpose in
                                   making the request; you must instead consider the possible
                                   effects of disclosure to the public in general. The requester
                                   has the burden of establishing how the public interest
                                   would be served.

Effective Date: August 4, 2004                                                            Page 33
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 136 of 172




                                                                                         40 03 3

                            iv.    There is generally no public interest when the request is
                                   made for purely commercial purposes. Nor is there a
                                   public interest when the request is for information to use in
                                   a private lawsuit.

              (3)    Relationship To The Privacy Act Disclosure Prohibition - The PA, which
                     in part limits government disclosure of data pertaining to individuals
                     retrieved by name or other identifying characteristic, does not broaden
                     Exemption 6 or any other FOIA exemption. You may be subject to
                     criminal penalties if you disclose data from a PA System of Records
                     which can be withheld under a FOIA Exemption. Disclosures required by
                     FOIA cannot be withheld under the PA. See chapter 6, paragraph 2.c.(3).

              (4)    Illustrative SBA Records - The following are examples of information that
                     you should withhold pursuant to Exemption 6.


                     (a)    Performance evaluations

                     (b)    Personal financial information

                     (c)    SBA Form 912 - Statement of Personal History

                     (d)    Home addresses and telephone numbers; Social Security numbers;
                            birthdates

                     (e)    Minority codes for any program other than 8(a) program
                            participants

                     (f)    Applications for, and term and rate of home disaster loans

                     (g)    Individual tax return information

                     (h)    Identities of persons not selected for employment

                     (i)    Medical records

                     (j)    Private sector employment

                     (k)    Education not required by government employment

                     (l)    Health benefit information


Effective Date: August 4, 2004                                                           Page 34
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 137 of 172




                                                                                             40 03 3
       g.     Exemption 7 exempts from disclosure investigatory records compiled for law
              enforcement purposes, if the release of such records would cause one or more of
              six specified types of harm. Exemption 7 protects records or information
              compiled for law enforcement purposes, but only to the extent that the production
              of such law enforcement records or information: “(A) could reasonably be
              expected to interfere with enforcement proceedings, (B) would deprive a person
              of a right to a fair trial or an impartial adjudication, (C) could reasonably be
              expected to constitute an unwarranted invasion of personal privacy, (D) could
              reasonably be expected to disclose the identity of a confidential source, including
              a State, local, or foreign agency or authority or any private institution which
              furnished information on a confidential basis, and, in the case of a record or
              information compiled by a criminal law enforcement authority in the course of a
              criminal investigation, or by an agency conducting a lawful national security
              intelligence investigation, information furnished by a confidential source, (E)
              would disclose techniques and procedures for law enforcement investigations or
              prosecution, or would disclose guidelines for law
              enforcement investigations or prosecutions if such disclosure would reasonably be
              expected to risk circumvention of the law, or could reasonably be expected to
              endanger the life or physical safety of any individual.”

              (1)    "Records or Information" - refers to all documents compiled for law
                     enforcement and investigatory purposes. Includes records ge nerated in the
                     course of IG investigations, as well as portions of law enforcement
                     manuals.

              (2)    "Compiled for Law Enforcement Purposes" - Law enforcement in the
                     FOIA context is broadly construed and includes civil and administrative
                     proceedings. "Law enforcement" includes administrative disciplinary
                     actions against SBA employees where there are no allegations of criminal
                     conduct. All or parts of many SBA audit and investigation reports are
                     "compiled for law enforcement purposes." While the reports are not
                     routinely released in whole, parts of them may be releasable.

              (3)    The specific types of harm:

                     (a)     Subsection (A) - Interference with Enforcement Proceedings – to
                             prevent harm to a government proceeding through premature
                             release of information not possessed or known by potential
                             adversaries. Exemption 7(A) only applies to active investigations
                             where enforcement proceedings may be contemplated and not to
                             closed investigative files except where disclosure of records in a
                             closed investigative file would interfere with another active
                             investigation.


Effective Date: August 4, 2004                                                             Page 35
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 138 of 172




                                                                                        40 03 3
                     (b)    Subsection (B) - Deprivation of the Right to a Fair Trial or
                            Adjudication - applies when release of material would cause
                            publicity in advance of a criminal trial, or when the release of
                            damaging and uneva luated information in a civil case triable by
                            jury may threaten administrative judgment in pending cases or
                            when release may give an unfair advantage to one party in an
                            adversary proceeding.

                     (c)    Subsection (C) - Invasion of Personal Privacy - Exemption 7(C)
                            protection requires that the privacy invasion be "unwarranted"
                            while Exemption 6 requires that the privacy invasion be "clearly



                            unwarranted." In some circumstances, the disclosure of an
                            investigative record may cause an invasion of personal privacy
                            sufficient to qualify under Exemption 7(C), but not under
                            Exemption 6.

                     (d)    Subsection (D) - Disclosure of a Confidential Source or
                            Information Provided by Such a Source - should be applied when
                            withholding the identity of a confidential source or the information
                            the source has provided. A confidential source is a person who
                            submits information related to an investigation upon the expressed
                            or implied understanding of confidentiality. Express assurances of
                            confidentiality made by the OIG will help avo id misunderstandings
                            with persons providing information to the Agency, and also will
                            help establish that the information was provided with a reasonable
                            expectation of confidentiality.

                     (e)    Subsection (E) - Disclosure of Investigative Techniques and
                            Procedures - may apply to portions of law enforcement manuals.
                            Does not apply to commonly known techniques or procedures such
                            as ballistics tests or fingerprinting although it would shield new
                            refinements or developments in these procedures.

                     (f)    Subsection (F) - Endangering Law Enforcement Personnel -
                            protects information which would reveal the identity of undercover
                            agents working on narcotics, organized crime, terrorism or
                            espionage matters.

              (4)    You must refer OIG records to the OIG, Counsel Division.



Effective Date: August 4, 2004                                                          Page 36
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 139 of 172




                                                                                        40 03 3
       h.     Exemption 8 pertains to matters "contained in or related to examination,
              operating, or condition reports prepared by or on behalf of, or for the use of an
              agency responsible for the regulation or supervision of financial institutions."
              The application of Exemption 8 may ensure the security of financial institutions
              by withholding reports containing frank evaluations; to safeguard the relationship
              between banks and their supervising agencies; and to promote cooperation and
              candor between financial institutions and the federal officials who regulate them.
              Illustrative SBA records include examination, operating or condition reports, and
              work-papers on the regulation of SBICs and non-bank lenders. The foreseeable
              harm standard may be considered in determining the applicability of Exemption 8.



       i.     Exemption 9 protects "geological and geophysical information and data, including
              maps, concerning wells." Since the proprietary interests of businesses may be
              involved, and the information also may be protected by Exemption 4, a
              predisclosure notification would be appropriate. Information covered by
              Exemption 9 could appear in the loan file of a borrower involved in drilling
              operations or where a SBA loan is secured by a well.




Effective Date: August 4, 2004                                                          Page 37
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 140 of 172




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 38
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 141 of 172




                                                                                           40 03 3


                                           Chapter 5

                                   Predisclosure Notification


1.     What is Predisclosure Notification?

       Predisclosure Notification, mandated by Executive Order 12600, is a notification to
       submitters of confidential commercial information stating that you have determined that
       FOIA may require disclosure of certain portions of the confidential commercial
       information.

       a.     You must provide this notification in writing prior to disclosure if:

              (1)     The submitter in good faith designated the information to be protected
                      from disclosure under Exemption 4; or

              (2)     You have reason to believe that the information may be protected from
                      disclosure under Exemption 4.

       b.     Your written notice to the submitter should either describe the exact nature of the
              business information being considered for disclosure or provide copies of the
              records you propose to release. You should give the submitter ten business days
              to object to disclosure.

       c.     You must advise the requester that you have provided notice to the submitter and
              that a delay in processing their request may result. See appendix 2 for sample
              letters.


2.     Do Submitters Have Any Responsibilities When They Provide Business Information
       to SBA?

       Submitters of business information should designate, at the time of submission or at a
       reasonable time thereafter, the portions of their submissions they consider to be protected
       from disclosure under Exemption 4. Such designations will expire after ten years unless
       the submitter requests, and provides justification for, a longer designation period.




Effective Date: August 4, 2004                                                            Page 39
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 142 of 172




                                                                                             40 03 3


3.     What Information Should I Provide to Submitters About Their Rights and How to
       Object to Disclosure?

       a.     Advise submitters that they have ten business days from the date of the SBA's
              notice to provide a written detailed statement of their objections. You may grant
              a reasonable extension of time if the submitter shows good cause.

       b.     Inform submitters that their objections must specify all grounds for withholding
              any of the information under Exemption 4. Submitters must provide specific
              reasons why the information is a trade secret or is commercially or financially
              privileged or confidential and must explain how disclosure will cause substantial
              competitive harm to their business.

       c.     Recommend to submitters that they have an officer or authorized representative
              certify that the information is not already in the public domain and advise them
              that their statement may be subject to disclosure under FOIA.

       d.     Tell submitters that if they fail to timely respond to a notice, such failure will be
              deemed a waiver of any objectio n to the disclosure of the information.


4.     May I Notify a Large Group of Submitters All at Once?

       If you have a voluminous number of submitters to notify at one time, you may post or
       publish notice in a place reasonably likely to accomplish such notice.


5.     What Should I Do When Submitters Object to My Proposed Disclosure?

       You must carefully consider submitters' objections and their specific grounds for
       nondisclosure. Whenever you decide to disclose business information over the
       submitter's objection, you must notify the submitter in writing and include the following
       information:

       a.     A statement of the reasons why you do not sustain the submitter's objections;

       b.     A description of the business information to be disclosed; and




Effective Date: August 4, 2004                                                               Page 40
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 143 of 172




                                                                                            40 03 3
       c.     A specified disclosure date. You must provide written notice of intent to disclose
              both to the submitter and requester at least ten business days prior to the specified
              disclosure date.


6.     What if a Requester Files a FOIA Lawsuit?

       If a requester files suit to compel disclosure of business information, you must promptly
       notify the submitter.


7.     When is Notice Not Required?

       The predisclosure notification requirements of this section do not apply if:

       a.     You decide not to disclose the information;

       b.     The information has been lawfully published or officially made available to the
              public previously;

       c.     Disclosure of the information is required by a law other than 5 U.S.C. § 552; or

       d.     The submitter's designations of what he considers exempt from disclosure under
              Exemption 4 are obviously frivolous.




Effective Date: August 4, 2004                                                            Page 41
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 144 of 172




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 42
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 145 of 172




                                                                                            40 03 3


                                          Chapter 6

                              Other Things You Need To Know


1.     How Should You Treat Documents that Contain Both Exempt and Non-exempt
       Information?

       The FOIA states that "any reasonably segregable portion of a record shall be provided to
       any person requesting such record after deletion of the portions which are exempt...."
       Thus, if a requested document contains both exempt and nonexempt information, you
       must delete the exempt portions and disclose the remainder. The failure to apply this
       "segregable portion" rule is one of the most frequent reasons that initial decisions are
       reversed at the administrative appeal level.


2.     Should I Make Discretionary Disclosures?

       Yes. The FOIA does not directly prohibit disclosures.

       a.     You must release requested records, or portions thereof, although technically
              exempt, unless (1) some other law would be violated or (2) some legitimate public
              or private interest would be harmed.

       b.     You must apply the DOJ "Foreseeable Harm" standard, whether or not the
              information in question technically or arguably falls within the scope of an
              exemption. See chapter 4, paragraph 2.e.(2). Exemptions 2 and 5, because of the
              nature of information they protect, allow the strictest applicatio n of the
              foreseeable harm standard.

       c.     Because of case-by-case discretionary disclosures of exempt information, you still
              may protect similar or related information in the future by relying upon the
              applicable FOIA exemption. Therefore, you will not waive your use of an
              exemption in the future for other similar documents.

       d.     Your response letter may note that such a disclosure is in keeping with the
              government-wide discretionary disclosure policy and that such information
              traditionally may have been afforded protection under a FOIA exemption.




Effective Date: August 4, 2004                                                          Page 43
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 146 of 172




                                                                                          40 03 3


       e.     Notwithstanding discretionary disclosure, you cannot disclose exempt data where
              disclosure would be prohibited by statute.

              (1)    The statute most often cited in opposition to disclosure is the Trade
                     Secrets Act, 18 U.S.C. § 1905. It prohibits federal employees from
                     disclosing, except as authorized by law, confidential business information,
                     knowledge of which was obtained during the course of their employment.

              (2)    35 U.S.C. § 122 prohibits disclo sing patent applications and information.

              (3)    The PA of 1974, 5 U.S.C. § 552a, prohibits disclosing any record exempt
                     from FOIA disclosure which is contained in a PA system of records to any
                     person, or to another agency, except pursuant to written request by, or
                     with the prior written consent of, the individual to whom it pertains unless
                     it falls within a statutory exemption. These statutory exemptions authorize
                     disclosure of a PA record:

                     (a)    where disclosure is required by the FOIA;

                     (b)    to those officers and employees of the Agency who maintain the
                            record and who have a need for the record in performance of their
                            duties;

                     (c)    for a routine use as defined in the PA;

                     (d)    to the Bureau of the Census for purposes of planning or carrying
                            out a census or survey or related activity pursuant to the provisions
                            of Title 13;

                     (e)    to a recipient who has provided the Agency with advance adequate
                            written assurance that the record will be used solely as a statistical
                            research or reporting record, and the record is to be transferred in a
                            form that is not individually identifiable;

                     (f)    to the National Archives of the United States as a record which has
                            sufficient historical or other value to warrant its continued
                            preservation by the United States Go vernment, or for evaluation by
                            the Administrator of General Services or his designee to determine
                            whether the record has such value;




Effective Date: August 4, 2004                                                            Page 44
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 147 of 172




                                                                                            40 03 3


                     (g)     to another agency or to an instrumentality of any governmental
                             jurisdiction within or under the control of the United States for a
                             civil or criminal law enforcement activity if the activity is
                             authorized by law, and if the head of the agency or instrumentality
                             has made a written request to the agency which maintains the
                             record specifying the particular portion desired and the law
                             enforcement activity for which the record is sought;

                     (h)     to a person pursuant to a showing of compelling circumstances
                             affecting the health or safety of an individual if upon such
                             disclosure notification is transmitted to the last known address of
                             such individual;

                     (i)     to Congress, or, to the extent of a matter within its jurisdiction, any
                             committee or subcommittee of any such joint committee;

                     (j)     to the Comptroller General, or any of his authorized
                             representatives, in the course of the performance of the duties of
                             the General Accounting Office; or

                     (k)     pursuant to the order of a court of competent jurisdiction.


3.     Does the FOIA or the PA Provide Disciplinary Actions?

       a.     If you act arbitrarily or capriciously with respect to withholding information,
              disciplinary action may be warranted. See 5 U.S.C. § 552 (a)(4)(F).

       b.     Willful violations of the PA are a misdemeanor and may subject you to a fine of
              not more than $5,000. Employees also may be disciplined for violating the PA.
              For detailed information on SBA implementation of the PA, see SOP 40-04-3.

       c.     The Agency's Standards of Conduct require that all employees "shall follow all
              agency, rules, regulations, operating procedures, instructions...." See 13 CFR §
              105.206.




Effective Date: August 4, 2004                                                              Page 45
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 148 of 172




                                                                                           40 03 3


4.     What is the Annual FOIA Report?

       The Annual FOIA Report is a required compilation of statistics of SBA’s FOIA activity
       that is submitted to the Attorney General. It is due on or before February 1 of each year
       with statistics which cover the preceding fiscal year (see appendix 1). The Report must
       include:

       a.     the number of determinations made by SBA not to comply with requests for
              records and the reasons for each determination;

       b.     the number of appeals made, the results of each appeal, and the reason for the
              action upon each appeal that results in a denial of information;

       c.     a complete list of all statutes that SBA relies upon to authorize withholding under
              Exemption 3, a description of whether a court has ever upheld the decision, and a
              description of the scope of information withheld;

       d.     the number of requests for records pending as of September 30 of the preceding
              year, and the median number of days those requests had been pending as of that
              date;

        c.     the number of requests for records received by SBA and the number of requests
               processed;

        d.     the median number of days taken by SBA to process requests;

        e.     the total amount of fees collected for processing requests; and

        f.     the number of full- time staff devoted to processing requests and the total amount
               of time expended for processing requests.

       SBA must make the Annual FOIA Report available to the public, including posting it on
       the Agency website at www.sba.gov/foia/report.html. The Attorney General will make
       all Federal agencies reports available through a single electronic website. FOIA Contacts
       must maintain statistics of their office’s FOI/PA activity for the fiscal year for reporting
       to the FOI/PA Office. The FOI/PA Office will compile all of the SBA’s statistics to
       create a Report for submission to the Attorney General.




Effective Date: August 4, 2004                                                             Page 46
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 149 of 172




                                                                                          40 03 3
                                           Chapter 7

                                       Special Situations


1.     How are Congressional Requests for Records Processed?

       a.     You must contact the Office of Congressional and Legislative Affairs (CLA).

       b.     Subsection (d) of the FOIA allows Congressional committee or subcommittee
              chairmen, or representatives authorized by a committee or subcommittee, to
              request and receive full disclosure of exempt information.

       c.     If the request is not an official subcommittee or committee request, you should
              process the request as a request from "any person" under the FOIA.

       d.     If a Member of Congress requests information on behalf of a constituent, a release
              from the constituent is required, and you must release only that information to
              which the constituent alone would be entitled.

       e.     When transmitting exempt information to Congressional entities, the cover letter
              should caution that disclosure may violate Federal law (PA of 1974, The Right to
              Financial Privacy Act of 1978, or The Trade Secrets Act). You should use a
              statement similar to the following:

                      The information contained herein is confidential in nature and not
                      releasable to unauthorized parties. Disclosure of this information may
                      violate Federal law. Exercise utmost discretion.


2.     How Do I Respond to General Accounting Office (GAO) Requests for Records?

       You must contact CLA immediately. CLA will advise you on how to proceed. The
       Budget and Accounting Act of 1921 and the Budget and Accounting Procedures Act of
       1950 (Acts) have authorized GAO, independently or on behalf of Congress or a duly
       authorized committee of Congress, to audit, review, or investigate the accounting,
       financial, and related operations of Government agencies. In accordance with the Acts,
       you must give GAO representatives access to examine such records as necessary. This




       right to access is much more limited where GAO is acting in other capacities, e.g., on
       behalf of an individual Congressman. For more detailed guidance, see SOP 40-00.

Effective Date: August 4, 2004                                                            Page 47
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 150 of 172




                                                                                            40 03 3


3.     What is My Obligation in Responding to Requests from Federal Agencies or
       Instrumentalities of any Governmental Jurisdiction Within or Under the Control of
       the United States for Civil or Criminal Law Enforcement Purposes?

       a.     You must cooperate in the civil and criminal law enforcement activities of the
              Federal government as well as those of states and localities, if you are satisfied
              with the legitimacy of a request and of the identity of the agent or requester for
              non-public records.

       b.     Such disclosures may be limited by the PA. See SOP 40-04-3. However,
              disclosure to a law enforcement entity of otherwise exempt personal information
              from a system of records identifiable to an individual by name or other identifying
              characteristic should be made if the following procedural requirements are met:

              (1)    the civil or criminal law enforcement activity is authorized by law;

              (2)    the head of the Agency or instrumentality has made a written request
                     specifying the particular portion of the SBA record(s) desired; and

              (3)    the law enforcement activity for which the record is sought is specified.

       c.     As required by the PA, you must account for all disclosures. You should refer to
              the PA, SOP 40-04-3, 13 CFR § 102 Subpart B, and the SBA System of Records
              before making disclosures.


4.     What is My Obligation in Responding to Requests from Federal Departments and
       Agencies for Other than Law Enforcement Purposes?

       a.     You may make available to authorized representatives of Federal departments and
              agencies, non-public records not subject to the PA, the Right to Financial Privacy
              Act or any other statute that would prohibit disclosure. The following conditions
              must be met before you may disclose such non-public records:




              (1)    the department or agency must assert an official governmental interest in
                     the requested data;

              (2)    the request must concern a specific case or cases;


Effective Date: August 4, 2004                                                              Page 48
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 151 of 172




                                                                                          40 03 3
              (3)    the request must not interfere with pending Agency actions;

              (4)    the request must be in writing, identify the records, and state the purpose
                     for the request; and

              (5)    proper identification must accompany the request.

       b.     If the requested data is in a PA system of records, you must follow the procedures
              and restrictions on disclosure described in SOP 40-04-3.

       c.     You must not provide original SBA records to another agency.

       d.     If OIG documents are involved, you must notify the OIG, Counsel Division.

       e.     You may protect internal attorney work-product/attorney-client and/or
              deliberative records from release.


5.     What is My Obligation in Responding to Requests for Records Obtained from
       Financial Institutions and the Right to Financial Privacy Act of 1978?

       The Right to Financial Privacy Act of 1978 may limit the disclosure of records SBA has
       received from a financial institution. You should consult the Office of General Counsel
       before you make any disclosures of such records.


6.     What About Other Requests for Disclosure?

       a.     Upon the request of a guarantor of an SBA loan or a holder of a lien of any
              collateral held by SBA, you should inform such parties of the balance due on the
              loan, including interest and reimbursable advances. In addition, you may advise
              guarantors of any collateral acquired or released since the date of the loan
              authorization.




       b.     If the borrower has submitted a written authorization, the Chief Financial Officer
              may confirm the status of borrowers' accounts upon requests from
              private business, accounting, and auditing concerns covered by the authorizations.


7.     What are the Procedures Governing Subpoenas, Appearances and Testimony?


Effective Date: August 4, 2004                                                            Page 49
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 152 of 172




                                                                                          40 03 3
       a.     Exempt records may be disclosable in judicial, administrative, or similar official
              proceedings. If you are served with a subpoena demanding the disclosure of
              information, yo u must obtain instructions and authorization from the Associate
              General Counsel, Office of Litigation. If you are served a subpoena concerning a
              criminal action, you must consult with the OIG, Counsel Division.

       b.     You will violate SBA regulations if you fail to obtain authorization prior to
              disclosure of records or testimony.

       c.     Counsel may accompany you to a hearing. See SOP 70-50 for guidance.

       d.     FOIA exemptions and FOIA administrative appeal rights are not applicable when
              responding to a subpoena.


8.     What Access May Volunteers and Contractors Have to Case File Material?

       a.     Service Corp of Retired Executives (SCORE), Small Business Development
              Center, etc. volunteers may review case files of businesses they are assisting,
              when the subject has authorized disclosure.

       b.     You must screen the case file before providing it to the volunteer.

       c.     You should advise all volunteers in writing that they are prohibited from
              furnishing case file information to third parties.

       d.     Case files must not be removed from the office having jurisdiction over the file.




Effective Date: August 4, 2004                                                            Page 50
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 153 of 172




                                                                                       40 03 3


                                     APPENDIX 1
                                 REPORTS AND FORMS



   1. Annual FOIA Report to the Attorney General due February 1 of each year for the
      previous fiscal year

   2. Biennial Privacy Act Report (for submission to OMB)

   3. Annual FOIA Report Elements form




Effective Date: August 4, 2004                                                         Page 51
           Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 154 of 172




                                                                                                         40 03 3



FOI/PA Report Elements
                                                                        Office________________________

The following data is needed for inclusion in the FY ’__ Annual FOIA Report:

Initial Requests and Dispositions

# requests pending as of 9/30/ __ ________
# requests received in FY ’__ ________
# requests processed in FY ’__ ________
# requests pending as of 9/30/__ ________
# median days requests pending as of 9/30/__ _______

# requests released in full              ________
# requests released in part              ________
# requests withheld in full              ________

FOIA Exemptions cited (count each exemption once per request)

Exemption 1                   ________
Exemption 2                   ________
Exemption 3                   ________
        cite statute used and type of information withheld under each statute:
        __________________________________________________________
Exemption 4                   ________
Exemption 5                   ________
Exemption 6                   ________
Exemption 7(A)      ________ 7(B) ________ 7(C) ________
         7(D)       ________ 7(E) ________ 7(F) ________
Exemption 8                   ________
Exemption 9                   ________

Other reasons for nondisclosure

no records            ________              not an agency record ________
referrals             ________              duplicate request     ________
request withdrawn ________ other (specify)               ________
fee-related reason    ________
records not reasonably described ________
not a proper FOIA request for some other reason ________

Median processing time

# requests processed ________                         median # days ________
# requests given expedited processing ________      median # days ________

Costs (estimate if necessary)

# FOIA personnel (part-time or occasional FOIA duties) ________
% time personnel spent on FOIA matters (for each person) ________
FOIA processing costs (staff & resources) $________
total amount of fees collected            $________

SBA Form 2126 (10-99)




Effective Date: August 4, 2004                                                                           Page 52
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 155 of 172




                                                                                           40 03 3
                                       APPENDIX 2
                                    SAMPLE LANGUAGE


Sample Predisclosure Notification Letter

CERTIFIED MAIL – RETURN RECEIPT REQUESTED

Dear [submitter]:

We are providing this letter in accordance with Executive Order 12600 – Predisclosure
Notification Procedures for Confidential Commercial Information, to notify you that we are
processing a Freedom of Information Act (FOIA) request for information regarding [business
name]. In response to the request, we intend to [partially] disclose documents that [business
name] submitted to the SBA.

The FOIA requester is [name/firm], and the request specifically seeks [subject].

Enclosed, in the form we intend to disclose, are copies of the documents submitted by [business
name] that we are considering for release. Please review the enclosed documents to determine if
substantial competitive harm could result to [business name] from their disclosure. If [business
name] objects to their disclosure, an officer or authorized representative of [business name] must
provide this office with a detailed written explanation of all grounds upon which disclosure is
opposed within ten business days from the date of this notice. It is [bus iness name’s]
responsibility to demonstrate why the information is considered to be commercial or financial
information that is privileged or confidential by showing how substantial competitive harm
could result from disclosure.

Please be advised that information requested pursuant to the FOIA must be released unless it is
determined to be exempt from mandatory disclosure. In addition, the FOIA requires the
disclosure of reasonably segregated portions of documents subsequent to appropriate
deletions.

The Agency may withhold records only if they meet the criteria of Exemption 4, 5 U.S.C. §
552(b)(4), which allows Federal agencies the discretion to withhold "...certain commercial or
financial information obtained from a person and privileged or confidential..." the release of
which could be competitively harmful to you as the submitter of the information; which could
impair the government's ability to obtain similar necessary information in a purely voluntary




Effective Date: August 4, 2004                                                            Page 53
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 156 of 172




                                                                                         40 03 3

Predisclosure Notification
page 2


manner in the future; and, which could affect other governmental interests, such as program
effectiveness and compliance.

This office will review and consider timely objections, but we maintain the final decision-
making authority as to disclosure. If we do not receive a response from [business name] within
five business days from the date of this letter, we will assume [business name] has no objection
to disclosure of the enclosed documents. In addition, if we disagree with [business name’s]
objections and feel that Exemption 4 protection is not warranted, we will provide you
notification in writing why we have not sustained the disclosure objections, describe the
information we will disclose, and the date we will make disclosure. We will forward such notice
to [business name] at least five business days prior to the specified disclosure date.

If you should have any questions regarding this matter, I can be reached at [phone #].

Sincerely,



Enclosure




Effective Date: August 4, 2004                                                           Page 54
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 157 of 172




                                                                                         40 03 3



Sample Letter to Requester Re: Notice to Submitter


Dear [requester]:

In accordance with 13 CFR § 102.4, this office is invoking an extension of time in order to
process your request. Additionally, in compliance with Executive Order 12600 - Predisclosure
Notification Procedures for Confidential Commercial Information, it is necessary to provide the
submitter of the information an opportunity to comment on the proposed release of certain
documents. The submitter is afforded a review and comment period of ten working days from
the date of our notification letter. We will notify you as expeditiously as possible once this
process is complete and our final disclosure determinations are made.

Furthermore, such a delay may be considered a denial of access to the requested material. You
may appeal this decision to the Chief, FOI/PA Office, 409 Third St., SW, Washington, DC
20416.

Please feel free to contact me on [phone #] if you have any questions on this matter.

Sincerely,




Effective Date: August 4, 2004                                                           Page 55
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 158 of 172




                                                                                            40 03 3

Sample Initial Response Letter
(denial in full or in part)



Dear [requester]:

This is in response to your Freedom of Information Act (FOIA) request [dated] for access to
[subject].

This office has determined that the requested information be [withheld in full] [released in part.]
The enclosed list describes each document reviewed, [and] my disclosure determination [and,
where appropriate the FOIA exemption cited for information being withheld]. [#] pages are
withheld in full.

The following FOIA exemption[s] [is] [are] cited for the information being withheld:

       Exemption 4 (5 U.S.C. § 552(b)(4)) allows Federal agencies the discretion to withhold
       "...certain commercial or financial information obtained from a person and privileged or
       confidential..." the release of which could be competitively harmful to the submitter of
       the information; which could impair the government's ability to obtain similar necessary
       information in a purely voluntary manner in the future; and, which could affect other
       governmental interests, such as program effectiveness and compliance.

       Exemption 5 (5 U.S.C. § 552(b)(5)) allows the agency the discretion to withhold
       "...inter-agency or intra-agency memorandums or letters which would not be
       available by law to a party other than an agency in litigation with the agency."
       The purpose of this exemption is to protect the deliberative process by
       encouraging a frank exchange of views. In addition, this exemption protects from
       disclosure attorney-work product and attorney-client materials.

       Exemption 6 (5 U.S.C. § 552(b)(6)) allows Federal agencies the discretion to
       withhold information the disclosure of which would "...be a clearly unwarranted
       invasion..." of individual privacy and might adversely affect the individual or
       his/her family.

As previously estimated…[OR] You agreed to pay… In accordance with 13 CFR § 102.6, FOIA
processing fees [have not been assessed in this instance.] are $30.00 search per hour [total];
$30.00 review per hour [total]; copying $.10 per page [total]. Please submit to this office a check
or money order in the amount of $[total], payable to the Small Business Administration. Upon
receipt of your payment, we will forward the releasable records to you. For your information, 13
CFR § 102.6(d) requires that "SBA will charge interest on any unpaid bill starting on the 31st
day following the date of billing."

Effective Date: August 4, 2004                                                              Page 56
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 159 of 172




                                                                                              40 03 3

[Appeal paragraph if information is withheld, or no records exist, or if fee waiver request
denied]:

If you think this reply is unsatisfactory, you have a right to appeal the decision to the Chief,
Freedom of Information/Privacy Acts Office, Small Business Administration, 409 Third Street,
SW, Washington, DC 20416. You must submit an appeal within 60 calendar days of the date of
the notice of denial. Your appeal should contain a description of the information denied, the
name and title of the SBA official or employee who denied the request, the reason for the denial,
and other facts you deem appropriate.

Sincerely,



[Enclosure]




Effective Date: August 4, 2004                                                                Page 57
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 160 of 172




                                                                                         40 03 3


Sample List Format


      Document Description: i.e., Letter, Memorandum, SBA Form

      Date of Document

      Brief Description of Subject of Document

      Disclosure Determination: i.e., Released in Full (RIF); Released in Part (RIP); Withheld
       in Full (WIF); In Requester's Possession (IRP)

      Cite FOIA or PA Exemption(s) relied upon to withhold information

      In cases where a document originated from another government agency, indicate where
       you are referring the document and tell the requester that Agency will provide a direct
       response.

Example:

1. 10/15/96 SBA Form 1450 – 8(a) Annual Update, 2 pgs. Withheld in part (WIP) Exemptions
   (Exs.) 4 and 6.

2. 7/07/97 Form 1450, 2 pgs. WIP Exs. 4 and 6.

3. Section X – Financial Plan/Data, 9 pgs. WIP Exs. 4 and 6.

4. 1996 US Income Tax Return for S-Corporation, 22 pgs. Withheld in full (WIF) Exs. 4 and
   6.

5. 5/20/96 letter Joe Loan Officer to ABC firm. Released in full (RIF).

6. 5/02/96 letter Department of Justice to SBA re: 8(a) program, 3 pgs. Referred to DOJ for
   their disclosure determinations. You will receive a response directly from DOJ.




Effective Date: August 4, 2004                                                          Page 58
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 161 of 172




                                                                                           40 03 3


Sample Authorization Language


First Party/Third Party


Please be advised that we will process the portion of your letter requesting information
pertaining to [subject] in accordance with the provisions of the Freedom of Information Act
(FOIA). If you wish to be treated as a first-party requester with regard to the release of
information contained in the file you have requested, please provide this office with a signed
release from [the subject]. That release should authorize the disclosure of proprietary business
and/or personal information contained in the subject file. Otherwise, you will be treated as a
third-party requester.




Effective Date: August 4, 2004                                                             Page 59
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 162 of 172




                                                                                            40 03 3



Sample Fee Assessment Language
(for commercial use)


For purposes of processing your Freedom of Information Act (FOIA) request, this office has
classified you as a commercial user. If you object to that classification, please provide specific
details explaining why you feel that category is inappropriate.

In accordance with 13 CFR § 102.6, we estimate that FOIA processing fees will be $_____.

               Search Time $30.00 per hour x ___ hours = $________

               Review Time $30.00 per hour x ___ hours = $________

               Copying Fees $ .10 per page x ___ pages = $________

                                      Estimated Total           $________

Pursuant to 13 CFR § 102.3(a)(2), we will not begin processing your request until we receive a
fee declaration in which you agree to pay the expenses associated with the processing of your
request. Upon completion of processing, we will notify you of our determinations but will not
provide pertinent records until we receive your payment of assessed fees.




Effective Date: August 4, 2004                                                              Page 60
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 163 of 172




                                                                                           40 03 3


Sample Memo for Referral of Documents to Originating Agency



MEMORANDUM

DATE:

TO:

FROM:

SUBJECT:              Freedom of Information Act (FOIA) Request of:


                      Re:


This office is processing a FOIA request in response to the subject request and has located the
enclosed documents, which originated at your agency.

We are referring these documents to you for a direct response to the requester. We have notified
the requester that your agency is responsible for the disclosure decisions regarding the attached,
and that we have referred [it] [them] to your agency.

Please provide me a copy of your response. If you have any questions concerning this matter,
please call me on [phone #].


Enclosures: Incoming Correspondence
            Documents




Effective Date: August 4, 2004                                                            Page 61
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 164 of 172




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 62
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 165 of 172




                                                                                             40 03 3


                                        APPENDIX 3
                                  LISTS OF INFORMATION


             INFORMATION GENERALLY EXEMPT FROM DISCLOSURE

Disclosure determinations described below will be affected by business status and the relation of
the requester to the information. A first party requester (i.e., the submitter of the information or
the subject of the record) will be privy to more information than a third party (anyone other than
a first party). Disclosure of segregable records is required.

•      Non-statistical information on pending, declined, withdrawn, or canceled applications.

•      Non-statistical information on defaults, delinquencies, losses etc.

•      Loan status, other than charged-off or paid- in- full.

•      Home disaster loan status and interest rate.

•      Financial statements, credit reports, business plans, plant lay-outs, marketing strategy,
       advertising plans, fiscal projections, pricing information, payroll information, private
       sector experience and contracts, IRS forms, purchase information, banking information,
       corporate structure, research plans and client list of applicant/recipient.

•      Portions of: Certificate of Competency records, Requests for Size Determinations, 8(a)
       Business Development Plans, loan applications, SBIC applications, loan officer's reports.

•      Internal documents not incorporated into final Agency action, pending internal
       recommendations on applications for assistance, SBA/attorney-client communications,
       pending litigation documents and investigatory documents. Discretionary disclosure
       policy must be utilized.

•      Personal history and financial statements, tax forms, resumes, all non-government career
       experience, communications regarding applicant's character, home addresses and
       telephone numbers, social security numbers, birth dates and medical records.




Effective Date: August 4, 2004                                                               Page 63
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 166 of 172




                                                                                          40 03 3


•      Portions of IG reports, audit reports, program investigation records and any other records
       which, if released, would interfere with the Government's law enforcement proceedings
       and/or would reveal the identity of a confidential source and documents relating to
       pending litigation and investigations. Requests for IG documents must be referred to the
       OIG, Counsel Division.

•      Financial information on portfolio companies.

•      Information originating from other agencies should be referred to those agencies for
       disclosure determinations.




Effective Date: August 4, 2004                                                            Page 64
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 167 of 172




                                                                                          40 03 3


                        INFORMATION GENERALLY DISCLOSED

•      Names and business addresses of recipients of approved loans, SBIC licenses,
       Certificates of Competency, lease guarantees, surety bond guarantees and requests for
       counseling.

•      Names of officers, directors, stockholders or partners of recipient firms.

•      Kinds and amounts of loans, loan terms, interest rates (except on home disaster loans),
       maturity dates, general purpose, etc.

•      Statistical data on assistance, loans, defaults, contracts, counseling, etc.

•      Decisions, rulings and records showing final Agency actions in specific factual situations
       if identifying details exempt from disclosure are first deleted.

•      Awarded contracts: names, amounts, dates, contracting agencies.

•      Identity of participating banks.

•      List of 8(a) participants, date of entry, FPPT dates and SIC codes.

•      OHA opinions and decisions, grievances in redacted form.

•      Names of SBA employees, grades, titles, and duty stations.




Effective Date: August 4, 2004                                                           Page 65
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 168 of 172




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 66
        Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 169 of 172




                                                                                             40 03 3


                                      APPENDIX 4
                                 FEE WAIVER GUIDELINES


                               Guidelines for Fee Waiver Requests

Fee waivers will not be granted unless both of the following statutory requirements are met:

(1)    DISCLOSURE OF THE INFORMATION "IS IN THE PUBLIC INTEREST BECAUSE
IT IS LIKELY TO CONTRIBUTE SIGNIFICANTLY TO PUBLIC UNDERSTANDING OF
THE OPERATIONS OR ACTIVITIES OF THE GOVERNMENT"


       (a)    The subject of the request: whether the subject of the requested records concerns
       the "operations or activities of the Government"

       (b)      The informative value of the information to be disclosed: whether the disclosure
       is "likely to contribute" to an understanding of government operations or activities

       (c)    The contribution to an understanding of the subject by the public likely to result
       from disclosure: whether disclosure of the requested information will contribute to
       "public understanding" (as opposed to personal benefit or understanding)

       (d)     The significance of the contribution to public understanding: whether the
       contribution to public understanding of government operations or activities will be
       "significant"

        A fee waiver will not be granted unless disclosure will benefit the general public. The
statutory standard will not be met if disclosure will only benefit a narrow, specialized segment of
the public, or only the individual understanding of the requester. Pursuant to the FOIA fee
waiver guidelines published by the Department of Justice, we ask requesters to describe
specifically the purposes for which they intend to use the requested information, their
qualifications and expertise in the subject area of the information requested, the nature of the
their research into that subject area, and their intended means for disseminating their research to
the general public. Requesters also must show how the general public's understanding of the
subject matter in question will be significantly enhanced by the disclosure, as compared to the
level of understanding of the subject prior to disclosure.




Effective Date: August 4, 2004                                                             Page 67
         Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 170 of 172




                                                                                              40 03 3

page 2



(2)      DISCLOSURE OF THE INFORMATION "IS NOT PRIMARILY IN THE
         COMMERCIAL INTEREST OF THE REQUESTER"

         (a)   The existence and magnitude of a commercial interest: whether the requester has
         a commercial interest that would be furthered by the requested disclosure

         (b)     The primary interest in disclosure: whether the magnitude of any identified
         commercial interest of the requester is sufficiently large, in comparison to the public
         interest in disclosure, that disclosure is "primarily in the commercial interest of the
         requester"

        In order to determine whether the request involves any commercial interest of the
requester, and if so, to assess the magnitude of that commercial interest, we ask requesters to
clearly state their interest in the requested information. Based on information provided by
requesters, the identity of the requesters, and the circumstances surrounding their requests, we
will determine whether disclosure of the requested information is primarily in the commercial
interest of the requesters. Pursuant to guidelines published by the Office of Management and
Budget, a "commercial interest" is one that "furthers a commercial, trade, or profit interest as
those terms are commonly understood." If we determine that the commercial interest of the
requester is sufficiently larger when compared to the public interest in disclosure, we will
consider the request to be primarily in the commercial interest of the requester.




Effective Date: August 4, 2004                                                               Page 68
       Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 171 of 172




                                                                                         40 03 3

Sample Worksheet for Determining Fee Waiver

REQUESTER ________________________________

CASEWORKER ________________________________

FEE WAIVERS will be granted if both of the following basic requirements are met.

    (1)    DISCLOSURE OF THE INFORMATION "IS IN THE PUBLIC INTEREST
BECAUSE IT IS LIKELY TO CONTRIBUTE SIGNIFICANTLY TO PUBLIC
UNDERSTANDING OF THE OPERATIONS OR ACTIVITIES OF THE GOVERNMENT."

             a.      The Subject of the Request: Whether the Subject of the Requested
Records Concerns "the Operations or Activities of the Government."

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

                b.      The Informative Value of the Information to be Disclosed: Whether the
Disclosure is "likely to contribute" to an Understanding of Government Operations or Activities.

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

              c.     The Contribution to an Understanding of the Subject by the Public Likely
Result from Disclosure: Whether Disclosure of the Requested Information Will Contribute to
"Public Understanding." (PUBLIC UNDERSTANDING v. PERSONAL BENEFIT)

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________




Effective Date: August 4, 2004                                                           Page 69
         Case 1:20-cv-01240-JEB Document 15-2 Filed 08/18/20 Page 172 of 172




                                                                                          40 03 3
page 2

               d.     The Significance of the Contribution to Public Understanding: Whether
the Contribution to Public Understanding of Government Operations or Activities will be
"significant".

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

    (2)  DISCLOSURE OF THE INFORMATION "IS NOT PRIMARILY IN THE
COMMERCIAL INTEREST OF THE REQUESTER."

              a.    The Existence and Magnitude of a Commercial Interest: Whether the
Requester has a Commercial Interest that would be Furthered by the Requested Disclosure.

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

                b.     The Primary Interest in Disclosure: Whether the Magnitude of the
Identified Commercial Interest of the Requester is Sufficiently Large, in Comparison with the
Public Interest in Disclosure; that Disclosure is "Primarily in the Commercial Interest of the
Requester."

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

APPROVED __________________________

DENIED ___________________________




Effective Date: August 4, 2004                                                           Page 70
